     Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 1 of 50
                                                                                               United States District Court
                                                                                                 Southern District of Texas

                                                                                                    ENTERED
                                                                                                  August 24, 2020
                              UNITED STATES DISTRICT COURT
                                                                                                 David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

CATHERINE S. CURTIS,           §
                               §
      Plaintiff,               §
VS.                            § CIVIL ACTION NO. 7:19-cv-00417
                               §
CERNER CORPORATION; QUAMMEN §
HEALTH CARE CONSULTANTS, INC.; §
and SIEMENS MEDICAL SOLUTIONS §
USA, INC.,                     §
                               §
      Defendants.              §

                                       OPINION AND ORDER

         The Court now considers “Defendant Cerner Corporation’s Motion to Dismiss and

Memorandum in Support”1 and “Defendant Siemens Medical Solutions USA, Inc.’s Motion to

Dismiss and/or Strike, and Brief in Support”2 and Plaintiff Catherine S. Curtis’s response.3 After

considering the motions, record, and relevant authorities, the Court GRANTS IN PART and

DENIES IN PART Defendants’ motions to dismiss.

    I. BACKGROUND AND PROCEDURAL HISTORY

         This case originated as an adversary proceeding in bankruptcy.4 Plaintiff Catherine S.

Curtis is a bankruptcy trustee “duly appointed by the Court” upon the bankruptcy case’s

initiation5 and now stands in the shoes of the Debtor.6 On behalf of Bay Area Regional Medical

Center, LLC—the debtor in bankruptcy—and the debtor’s estate, the trustee-plaintiff is pursuing


1
  Dkt. No. 49.
2
  Dkt. No. 50.
3
  Dkt. No. 58.
4
  Curtis v. Cerner Corp. (In re Bay Area Regional Med. Ctr., LLC), Ch. 7 Case No. 19-70013-EVR. Adv. No. 19-
07010 (Bankr. S.D. Tex. 2019).
5
  Dkt. No. 10 at 1, ¶ 1.
6
  Cf. 11 U.S.C. § 108 (empowering a bankruptcy trustee to bring the debtor’s unexpired claims).


1 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 2 of 50




14 claims against Defendants seeking to recover millions of dollars.7 Plaintiff’s claims arise out

of allegedly failed healthcare software implementation at a hospital.

         The following are allegations from Plaintiff’s complaint. Bay Area Regional Medical

Center, LLC (Debtor) opened a hospital facility in Webster, a suburb of Houston, in Harris

County, Texas, in “July/August 2014.”8 Leading up to the facility’s opening, Debtor wanted to

implement healthcare software. Defendant Siemens Medical Solutions USA, Inc. (Siemens)

offered Debtor a “comprehensive suite of computer software” called Soarian that was intended to

integrate billing and clinical operations all-in-one.9 Siemens recommended Debtor also hire

Quammen Health Care Consultants, Inc. (Quammen) to implement Soarian at the facility and

tailor the software to Debtor’s specific needs.10 In September 2013, Debtor took the offer and

executed two master services agreements with Siemens and Quammen respectively to implement

Soarian.11 Soarian implementation typically takes 10 months.12 However, “[t]he wheels fell off

Soarian’s functionality and Quammen’s implementation while the ink on the Siemens MSA and

Quammen MSA was still wet. It was, in short, a debacle from the word go.”13 Quammen did not

report to begin Soarian implementation until April 2014, condensing the usual 10-month process

into a “four-month frenzy.”14 Siemens failed to exercise oversight.15 As a result of the

implementation stumbles, Debtor paid an additional approximately $2.2 million “in remediation-

related revenue that Debtor was forced to pay because by that point Debtor was effectively a




7
  Dkt. No. 10 at 3, ¶ 7; Dkt. No. 8 at 1–2.
8
  Dkt. No. 10 at 3, ¶ 8.
9
  Id. ¶ 9.
10
   Id. at 4, ¶ 10.
11
   Id. ¶ 12.
12
   Id. ¶ 11.
13
   Id. at 6, ¶ 15.
14
   Id. ¶ 16.
15
   Id. ¶¶ 17–18, & at 7, ¶ 20.


2 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 3 of 50




hostage of Siemens and Quammen” to fix the implementation,16 followed by a further at least

$11 million as Debtor paid for remediation between 2014 and 2016.17 When Debtor opened the

hospital facility in 2014, Soarian malfunctioned until Debtor closed the facility and discharged

patients in 2018, resulting in insurance billing losses (resulting from, for example, missing

revenue codes, prices, and payer identification) of approximately $82 million when insurance

claims expired.18 Debtor incurred further losses of physician turnover, loss of patient goodwill,

and overextension of credit and consequently reduced creditworthiness. 19 Defendant Cerner

Corporation (Cerner) assumed Siemens’ contract in 2015 or 2016 but perpetuated the Soarian

failures.20

         Plaintiff brings causes of action for:

         1. Breach of Contract (against all defendants)
         2. Breach of Express Warranties (against all defendants)
         3. Breach of Implied Warranties (against all defendants)
         4. Negligence (against all defendants)
         5. Fraud (against all defendants)
         6. Fraudulent Inducement (against Siemens & Quammen)
         7. Negligent Misrepresentation (against all defendants)
         8. Negligent Hiring (against all defendants)
         9. Unjust Enrichment (against all defendants)
         10. Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas
         Uniform Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.005(a)(2))
         (against Siemens and Cerner)
         11. Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas
         Uniform Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.006(a)) (against
         Siemens and Cerner)
         12. Avoidance of Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(B) (against
         Cerner)
         13. Recovery of Fraudulent Transfers under 11 U.S.C. § 550 (against Siemens and
         Cerner)
         14. Recovery of Attorney’s Fees and Costs (against all defendants).21
16
   Id. at 7, ¶ 19.
17
   Id. at 8, ¶ 23.
18
   Id. at 7–8, ¶¶ 20–22.
19
   Id.
20
   Id. at 8–9, ¶¶ 24–26. For its part, Siemens asserts that “[i]n 2015, Siemens assigned its MSA with Debtor to
Cerner.” Dkt. No. 50 at 4 (citing Dkt. No. 10 at 8–9, ¶¶ 24–25).
21
   Dkt. No. 1 at 1–2.


3 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 4 of 50




Plaintiff seeks damages, restitution, recovery/avoidance of fraudulent transfers, court costs and

attorneys’ fees, and interest.22

         This Court held in April 2020 that, given the weight of factors favoring withdrawal of the

reference of this case to Bankruptcy Court, such as the non-bankruptcy-related nature of most of

Plaintiff’s claims, the case and all proceedings should be placed in this Court.23 Now in this

Court, Defendants Cerner’s and Siemens’s motions to dismiss are ripe for consideration.

     II. DISCUSSION

         a. Preliminary Issues

         Though the parties initially numbered their paragraphs in their first briefs before this

Court,24 all parties have since inexplicably abandoned the practice. 25 The Court notes that the

parties’ briefs lack numbered paragraphs entirely, hindering the Court’s reference to specific

arguments. As a threshold matter, the Court cautions all parties that future submissions should

consistently number each paragraph to properly comply with the Federal Rules of Civil

Procedure.26

         Although Plaintiff’s process server attested that Quammen has been appropriately served

under Federal Rule of Bankruptcy Procedure 7004,27 mail to Quammen’s registered agent has

been returned undeliverable since this Court’s order for initial conference. 28 The Florida

Department of State, Division of Corporations’ website for Quammen indicates that Quammen’s


22
   Dkt. No. 10 at 20.
23
   Dkt. No. 8.
24
   See Dkt. Nos. 2–3.
25
   Dkt. Nos. 49–50, 58.
26
   FED. R. CIV. P. 7(b)(2) (“The rules governing captions and other matters of form in pleadings apply to motions
and other papers.”); FED. R. CIV. P. 10(b) (emphasis added) (“A party must state its claims or defenses in numbered
paragraphs, each limited as far as practicable to a single set of circumstances.”).
27
   Dkt. No. 15; see FED. R. CIV. P. 4(h)(1)(B) (process may be served on a registered agent); Dkt. No. 10 at 2, ¶ 3
(describing service on Quammen).
28
   E.g., Dkt. Nos. 44, 61–62, 65.


4 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 5 of 50




registered agent changed effective June 3 or 4, 2020.29 The Court ORDERS the Clerk of the

Court to update Quammen’s address to the following to avoid further undeliverable mail:

         Quammen Health Care Consultants, Inc.
         ℅ United States Corporation Agents, Inc.
         5575 S Semoran Blvd, Suite 36
         Orlando FL 32822

Quammen has so far failed to appear in Bankruptcy Court or in this Court.

         The final preliminary issue is that, at the end of Plaintiff’s response brief is a short

paragraph contending that, “[i]n the event the Court agrees that the Motions should be granted in

whole or in part, the Court should deny the request for dismissal and grant the Trustee leave to

amend the Complaint.”30 This is improper. First, requests to the Court must be made by motion,

not in a response brief.31 Furthermore, the Court recently dealt with a near-identical request and

held that cursory requests for leave to amend would be denied.32 The Court’s holding is now the

same. Plaintiff’s bare bones request to amend is DENIED.33

         b. Jurisdiction

         This Court must satisfy its jurisdiction.34 The Court has jurisdiction under 28 U.S.C.

§§ 1334(a) and 157.35

         c. Legal Standard for the Motions to Dismiss

         The Court uses federal pleading standards to determine the sufficiency of a complaint.36

Under Federal Rule of Civil Procedure 12(b)(6), to avoid dismissal, the complaint “must contain



29
   See http://search.sunbiz.org/Inquiry/CorporationSearch/ByDocumentNumber, Document Number P09000047622.
30
   Dkt. No. 58 at 28–29.
31
   FED. R. CIV. P. 7(b)(1).
32
   VTX Commc'ns, LLC v. AT&T Inc., No. 7:19-cv-269, 2020 WL 918670, at *5–6 (S.D. Tex. Feb. 26, 2020)
(Alvarez, J.).
33
   See Edionwe v. Bailey, 860 F.3d 287, 295 (5th Cir. 2017) (affirming the district court’s denial of a “bare bones
motion to amend”).
34
   See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94 (1998).
35
   See Dkt. No. 8.


5 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 6 of 50




sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’”37 The Court accepts all well-pleaded facts as true (even if doubtful or suspect38) and

views those facts in the light most favorable to the plaintiff (because a Rule 12(b)(6) motion is

viewed with disfavor39), but will not strain to find inferences favorable to the plaintiff.40 A

plaintiff need not plead detailed factual allegations, but must plead more than “‘naked

assertion[s] devoid of ‘further factual enhancement’” or “[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements” to survive a motion to dismiss.41

Courts first disregard any conclusory allegations or legal conclusions42 as not entitled to the

assumption of truth,43 and then undertake the “context-specific” task, drawing on judicial

experience and common sense, of determining whether the remaining well-pled allegations give

rise to entitlement to relief.44 “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”45 Courts have “jettisoned the [earlier] minimum notice pleading

requirement”46 and the complaint must plead facts that “nudge” the claims “across the line from



36
   See Genella v. Renaissance Media, 115 F. App'x 650, 652–53 (5th Cir. 2004) (holding that pleadings must
conform to federal pleading requirements).
37
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
38
   Twombly, 550 U.S. at 555–56.
39
   Leal v. McHugh, 731 F.3d 405, 410 (5th Cir. 2013) (quoting Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011)
(“This court construes facts in the light most favorable to the nonmoving party, ‘as a motion to dismiss under
12(b)(6) “is viewed with disfavor and is rarely granted.”’”).
40
   Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
41
   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557); see also id. at 679 (holding that a complaint that
“do[es] not permit the court to infer more than the mere possibility of misconduct” does not suffice to state a claim).
42
   In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (5th Cir. 2010) (quotation omitted) (“We do not
accept as true conclusory allegations, unwarranted factual inferences, or legal conclusions.”).
43
   Mustapha v. HSBC Bank USA, NA, No. 4:11-CV-0428, 2011 WL 5509464, at *2 (S.D. Tex. Nov. 10, 2011)
(Hanks, J.) (“[A] court is not required to accept conclusory legal allegations cast in the form of factual allegations if
those conclusions cannot reasonably be drawn from the facts alleged.”).
44
   Iqbal, 556 U.S. at 678–79; see also Fernandez-Montez v. Allied Pilots Ass'n, 987 F.2d 278, 284 (5th Cir. 1993)
(“[C]onclusory allegations or legal conclusions masquerading as factual conclusions will not suffice to prevent a
motion to dismiss”).
45
   Iqbal, 556 U.S. at 678.
46
   St. Germain v. Howard, 556 F.3d 261, 263 n.2 (5th Cir. 2009).


6 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 7 of 50




conceivable to plausible.”47 The complaint must plead every material point necessary to sustain

recovery; dismissal is proper if the complaint lacks a requisite allegation.48 However, the

standard is only “to determine whether the plaintiff has stated a legally cognizable claim that is

plausible, not to evaluate the plaintiff’s likelihood of success.”49 The Court is limited to assessing

only the complaint, its proper attachments, documents incorporated into the complaint by

reference, and matters of which the Court may take judicial notice. 50 Because the focus is on the

pleadings, “if, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for summary

judgment under Rule 56,”51 but not if a defendant attaches documents to a motion to dismiss that

are “referred to in the plaintiff’s complaint and are central to her claim.”52

         d. Analysis

             1. Count 1: Breach of Contract Claim Against All Defendants

         Defendant Siemens first moves to dismiss all of Plaintiff’s claims “because she fails to

plead any factual allegations regarding any effort to satisfy the dispute resolution provisions” of

the relevant agreement.53 The only authorities Siemens advances, however, are from New York

and Florida intermediate appellate courts.54 Furthermore, although the master services agreement

does contemplate a dispute resolution procedure,55 nothing in the dispute resolution provision

necessitates its exhaustion. Indeed, a section contemplating the dispute resolution process

47
   Iqbal, 556 U.S. at 680 (quoting Twombly, 550 U.S. at 570).
48
   Rios v. City of Del Rio, 444 F.3d 417, 421 (5th Cir. 2006); accord Campbell v. City of San Antonio, 43 F.3d 973,
975 (5th Cir. 1995).
49
   Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (quoting Lone Star
Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010))
50
   Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
51
   FED. R. CIV. P. 12(d).
52
   Causey v. Sewell Cadillac–Chevrolet, 394 F.3d 285, 288 (5th Cir. 2004).
53
   Dkt. No. 50 at 25.
54
   Id. (citing Acme Supply Co. v. City of New York, 834 N.Y.S.2d 142, 143 (App. Div. 2007); Gray Line of Orlando,
Ltd. v. Cent. Fla. Reg'l Transp., 722 So. 2d 940, 941 (Fla. Dist. Ct. App. 1998)).
55
   See Dkt. No. 52-1 at 15, § 7.1.


7 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 8 of 50




provides that “[t]he right of the non-defaulting party to terminate this Agreement under this

Section is in addition to all other rights available under this Agreement, at law or in equity.” 56 In

other words, the dispute resolution procedure is not exclusive and does not obviate judicial

remedies. The Court is unpersuaded by Siemens’s argument.

         Defendant Siemens next moves to dismiss Plaintiff’s breach of contract claim as barred

by a 4-year statute of limitations.57 Defendant Cerner makes no argument that the breach of

contract claim is time-barred.58 Plaintiff responds that the statute of limitations is an affirmative

defense that Plaintiff has not admitted all the elements of in the complaint, and Plaintiff argues

that the continuing violations doctrine, the discovery rule, and Defendants’ alleged fraudulent

concealment all toll the accrual of the statute of limitations.59

         “A statute of limitations may support dismissal under Rule 12(b)(6) where it is evident

from the plaintiff's pleadings that the action is barred and the pleadings fail to raise some basis

for tolling or the like.”60 However, “[d]etermining when a plaintiff has sufficient information for

the limitations period to begin is often fact specific and inappropriate for a motion to dismiss

pursuant to Rule 12(b)(6).”61 The Court may await further factual development before

ascertaining whether the statute of limitations bars Plaintiff’s claims. “Dismissal should be

granted ‘only when the plaintiff's potential rejoinder to the affirmative defense was foreclosed by




56
   Id. at 19, § 12.2.
57
   Dkt. No. 50 at 10.
58
   See Dkt. No. 49 at 4–5, 11.
59
   Dkt. No. 58 at 16–20.
60
   Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003); see Kaiser Alum. & Chem. Sales, Inc. v. Avondale
Shipyards, Inc., 677 F.2d 1045, 1050–51 (5th Cir. 1982) (holding that, when a counterclaim showed that a contract
was executed outside the limitations period, the “counterclaim on its face appears to reveal the existence of an
affirmative defense to it, which would make the granting of a Rule 12(b)(6) dismissal proper”).
61
   In re Cobalt Int'l Energy, Inc., No. CV H-14-3428, 2016 WL 215476, at *9 (S.D. Tex. Jan. 19, 2016) (Atlas, J.)
(citing LC Capital Partners, LP v. Frontier Ins. Grp., 318 F.3d 148, 156 (2d Cir. 2003))


8 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 9 of 50




the allegations in the complaint.’”62 In other words, the complaint must have effectively pled

Plaintiff out of court for the statute of limitations to be grounds for dismissal.63

         The statute of limitations for a breach of contract is four years. 64 The claim accrues when

the contract is breached,65 in other words, “when facts come into existence that authorize a

claimant to seek a judicial remedy.”66 “A breach occurs when a party fails or refuses to do

something he has promised to do.”67 However,

         [i]f the parties' agreement contemplates a continuing contract for performance, the
         limitations period does not usually commence until the contract is fully
         performed, unless one party refuses to fulfill the contract or prevents the other
         party from performing. In such a continuing contract, where a claim for work,
         labor, or materials furnished is based on an entire contract for continuous work,
         labor, or materials, the claim is considered to be an entire demand, and the
         limitations period will not commence until the contract is finished.68

Additionally, although the statute of limitations begins running when a claim accrues, accrual

may be delayed. “[A]ccrual of a cause of action is deferred in cases of fraud or in which the

wrongdoing is fraudulently concealed, and in discovery rule cases in which the alleged wrongful

act and resulting injury were inherently undiscoverable at the time they occurred but may be

objectively verified.”69

         Defendant Siemens argues that Plaintiff’s breach of contract claim accrued in

July/August 2014, when Debtor opened the hospital facility.70 However, although Plaintiff

alleges contractual issues “from the word go,”71 Plaintiff also alleges that Defendants Cerner and


62
   JNT Enters. v. Nationwide Prop. & Cas. Ins. Co., No. H-13-1982, 2014 U.S. Dist. LEXIS 199582, at *11 (S.D.
Tex. Apr. 15, 2014) (Atlas, J.) (quoting Jaso v. The Coca Cola Co., 435 F. App'x 346, 352 (5th Cir. 2011)).
63
   Sivertson v. Clinton, No. 3:11-cv-0836-D, 2011 WL 4100958, at *2 (N.D. Tex. Sept. 14, 2011) (collecting cases).
64
   Stine v. Stewart, 80 S.W.3d 586, 592 (Tex. 2002) (citing TEX. CIV. PRAC. & REM. CODE ANN. § 16.051).
65
   Id.
66
   Exxon Corp. v. Emerald Oil & Gas Co., L.C., 348 S.W.3d 194, 202 (Tex. 2011).
67
   Mays v. Pierce, 203 S.W.3d 564, 575 (Tex. App.—Houston [14th Dist.] 2006, pet. denied).
68
   Intermedics, Inc. v. Grady, 683 S.W.2d 842, 845 (Tex. App.—Houston [1st Dist.] 1984, writ ref’d n.r.e.).
69
   S.V. v. R.V., 933 S.W.2d 1, 6 (Tex. 1996).
70
   Dkt. No. 50 at 10–11.
71
   Dkt. No. 10 at 6, ¶ 15.


9 / 50
     Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 10 of 50




Siemens invoked “‘remediation’ provisions” of the master services agreement that, “from 2014

through 2016,” resulted in Plaintiff paying additional amounts to Defendants to fix the defects

and substandard implementation of Soarian.72 Because neither party cites to the master services

agreement or any provision therein regarding this argument, the Court will take as true73

Plaintiff’s allegations that the “‘remediation’ provisions” of the agreement74 contemplated a

“continuing contract” like a construction contract. The Court likens the instant master services

agreement to a construction contract because the agreement contemplates development and

implementation (i.e., construction) of an operational software product.75

          Typically, construction is performed under a continuing contract. In a continuing
          contract, the contemplated performance and payment is divided into several
          parts . . . . Thus, a construction contract continues until the work is completed by
          the contractor, with periodic progress payments made by the owner to the
          contractor based on estimates of the value of work completed in each
          period. Limitations begins to run on a continuing contract at the earlier of the
          following: (1) when the work is completed; (2) when the contract is terminated in
          accordance with its terms; or (3) when the contract is anticipatorily repudiated by
          one party and this repudiation is adopted by the other party. Repudiation is
          conduct which shows a fixed intention to abandon, renounce, and refuse to
          perform the contract.76

So for example, when a construction contract provides for contractors to construct a finished

house, and the construction is incomplete until the buckle in the tile is repaired and the faulty

electrical wiring is remediated, limitations do not begin to run until the one of the three situations

described above materializes. Therefore, the Court holds that Plaintiff’s complaint sufficiently

alleges that this claim could not have begun to accrue until 2016,77 when Debtor presumably paid



72
   Dkt. No. 10 at 8–9, ¶¶ 23, 25.
73
   See supra note 38.
74
   See Dkt. No. 10 at 8–9, ¶¶ 23, 25.
75
   See Dkt. No. 10, ¶¶ 12, 16–17, 23, 25.
76
   Hubble v. Lone Star Contracting Corp., 883 S.W.2d 379, 381–82 (Tex. App.—Fort Worth 1994, writ denied)
(citations omitted); see Pitts & Collard, L.L.P. v. Schechter, 369 S.W.3d 301, 321 (Tex. App.—Houston [1st Dist.]
2011, no pet.).
77
   But see Dkt. No. 58 at 18 n.9 (arguing that breached duties extended past 2016).


10 / 50
     Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 11 of 50




the last remediation payment under the contract.78 Plaintiff’s 2019 complaint is therefore within

the 4-year statute of limitations. The Court need not reach arguments regarding statute of

limitations tolling with respect to this claim.

          Defendant Cerner moves to dismiss Plaintiff’s breach of contract claim for failure to state

a claim.79 Cerner argues that the claim should be dismissed because Plaintiff “does not identify

which provisions of the Siemens MSA were allegedly breached by Cerner, when they were

breached, or the underlying facts that give rise to a claim for breach under any provision of the

Siemens MSA.”80 Plaintiff responds that she adequately pleaded contractual violations and

assignment of the contract to Cerner.81

          “The elements in a claim for breach of contract are: (1) a valid contract; (2) the plaintiff

performed or tendered performance; (3) the defendant breached the contract; and (4) the plaintiff

was damaged as a result of the breach.”82 Defendant cites no authority to support the proposition

that Plaintiff must identify specific contract provisions sued upon to maintain a breach of

contract claim. To require such formulaic pleading would militate against the “simplicity and

brevity of statement which the rules contemplate” and harken back to rigid writ pleading which

the Federal Rule of Civil Procedure were meant to repeal.83 Cerner next argues that Plaintiff’s

complaint “groups Cerner’s actions with Siemens’s,”84 but Siemens admits that it “assigned its

MSA with Debtor to Cerner” in 2015.85 Plaintiff specifically alleges that “[f]ollowing Siemens’s

assignment, Cerner perpetuated the utter disregard of the contractual obligations and predatory

use of the Siemens MSA’s ‘remediation’ provisions requiring Debtor to pay inflated prices for

78
   See id.
79
   Dkt. No. 49 at 4–5.
80
   Id.
81
   Dkt. No. 58 at 5.
82
   Richter v. Wagner Oil Co., 90 S.W.3d 890, 898 (Tex. App.—San Antonio 2002, no pet.).
83
   FED. R. CIV. P. 84 advisory committee’s note to 2015 amendment.
84
   Dkt. No. 49 at 5.
85
   Dkt. No. 50 at 4 (citing Dkt. No. 10 at 8–9, ¶¶ 24–25).


11 / 50
     Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 12 of 50




Cerner’s substandard fixes.”86 “[C]ourts may imply an assumption of the obligations of the

contract from the acceptance of an assignment.”87 Although Defendant Cerner asserts that it

never had any contractual relationship with Debtor,88 this amounts to a factual disagreement with

Plaintiff’s allegations of assignment, which is not an appropriate basis for dismissal.89 Plaintiff

further specifies what contractual obligations Cerner allegedly violated, including “[i]naccurate

or non-existent claim and charge captures” and “[m]issing implementation of critical medical-

necessity standards” in Soarian, after assignment to Cerner.90 The Court finds these allegations

sufficient to state a claim against Cerner for breach of contract.

          Accordingly, the Court DENIES both Defendants’ motions to dismiss to the extent they

seek to dismiss Plaintiff’s breach of contract claim.

             2. Counts 2–3: Breach of Warranty Claims Against all Defendants

          Defendant Siemens moves to dismiss Plaintiff’s warranty claims as barred by a 4-year

statute of limitations.91 Plaintiff responds that Texas’s Uniform Commercial Code 4-year statute

of limitations does not apply, and even if it did, a statutory exception and the continuing

violations doctrine, discovery rule, and fraudulent concealment delays accrual of Plaintiff’s

warranty claims.92

          Texas courts do not appear to have established any fixed statute of limitations on

common law breach of warranty claims,93 and neither Siemens nor Plaintiff cites to one.94


86
   Dkt. No. 10 at 9, ¶ 25.
87
   McKinnie v. Milford, 597 S.W.2d 953, 958 (Tex. Civ. App.—Tyler 1980, writ ref’d n.r.e.).
88
   Dkt. No. 49 at 1 n.1.
89
   See supra note 38 (the Court takes all of Plaintiff’s allegations as true).
90
   Id. at 8, ¶ 22.
91
   Dkt. No. 50 at 12.
92
   Dkt. No. 58 at 18–20.
93
   See Sw. Bell Tel. Co. v. FDP Corp., 811 S.W.2d 572, 574 (Tex. 1991) (holding that the UCC did not apply, but
not establishing a common law statute of limitations); Clark v. Mustang Mach. Co., Ltd., 571 S.W.3d 305, 312–17
(Tex. App.—Houston [1st Dist.] 2018, no pet.) (Jennings, J., concurring) (dealing with a warranty statute of
limitations argument at length but never describing a fixed period of limitations under common law).


12 / 50
     Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 13 of 50




However, “[s]ection 2.725 [of Texas’s Uniform Commercial Code] applies to an action for

breach of warranty for the sale of goods, whether implied or express.” 95 Section 2.725 provides

for a 4-year statute of limitations on any “action for breach of any contract for sale,” and further

provides in § 2.725(b) that:

          A cause of action accrues when the breach occurs, regardless of the aggrieved
          party's lack of knowledge of the breach. A breach of warranty occurs when tender
          of delivery is made, except that where a warranty explicitly extends to future
          performance of the goods and discovery of the breach must await the time of such
          performance the cause of action accrues when the breach is or should have been
          discovered.96

Under the statute, “‘Goods’ means all things (including specially manufactured goods) which are

movable at the time of identification to the contract for sale other than the money in which the

price is to be paid, investment securities (Chapter 8) and things in action.”97

          The Court holds that a case neither party cited, Propulsion Technologies, Inc. v. Attwood

Corp.,98 controls which statute of limitations applies. In Propulsion Technologies, the Fifth

Circuit noted that the definition of “goods” is to be interpreted broadly to carry out the Uniform

Commercial Code purpose of achieving uniformity in commercial transactions.99 The Fifth

Circuit specifically noted:

          Even where the production of goods is labor-intensive and the cost of goods is
          relatively inexpensive, such as for . . . custom computer software, jurisprudence
          has considered the contracts for production and delivery to be transactions
          predominately in “goods.” This contract would have to be much more service
          oriented for its “essence” or “dominant” factor to be the furnishing of services.100




94
   See Dkt. No. 50 at 12; Dkt. No. 58 at 18.
95
   Omni USA, Inc. v. Parker-Hannifin Corp., 964 F. Supp. 2d 805, 815 (S.D. Tex. 2013) (Harmon, J.) (citing
Safeway Stores, Inc. v. Certainteed Corp., 710 S.W.2d 544, 545–46 (Tex. 1986)).
96
   TEX. BUS. & COM. CODE ANN. § 2.725(a)–(b) (West 2020).
97
   Id. § 2.105(a).
98
   369 F.3d 896 (5th Cir. 2004).
99
   Id. at 900.
100
    Id. at 902 (emphasis added) (footnotes omitted).


13 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 14 of 50




Plaintiff alleges that “Quammen, Siemens, and Cerner sold or leased goods to Debtor”101 and

“delivered goods that were unfit for Debtor’s particular purpose.”102 Indeed, Plaintiff describes

the custom computer software good that is the subject of this case:

          Debtor engaged in negotiations with Siemens for the purchase of a license to run a
          comprehensive suite of computer software that, as Debtor was led to
          understand, would facilitate the electronic processing and cataloguing of a
          significant swath of Debtor’s day-to-day financials—patient, insurer, and
          government billing being chief among them—in a seamless integration with a
          corresponding software suite for Debtor’s clinical operations.103

In response, Plaintiff only points out that the contract involved servicing and implementation

terms that Defendants allegedly failed to undertake.104 But the involvement of services in a

contract does not defeat that this transaction predominantly involves the software good

Soarian.105 Accordingly, the applicable statute of limitations for Plaintiff’s breach of warranty

claims is 4 years.

          To avoid the time-bar, Plaintiff argues that the “Siemens MSA’s warranties expressly

applied to Soarian throughout the ‘Warranty Period’ or, with respect to Siemens’s/Cerner’s

service, for the duration of the parties’ dealings.”106 Plaintiff invokes the § 2.725(b) statutory

exception that extends a warranty claim when the warranty explicitly extends to future

performance. However, courts construe § 2.725(b) “narrowly, with the emphasis on the term

‘explicitly.’ For an express warranty to meet the exception, it must make specific reference to a

specific date in the future.”107 When a warranty provision explicitly warrants a good for some

period of time, like 5 years, it falls within the § 2.725(b) exception and warranty claims accrue

101
    Dkt. No. 10 at 10, ¶ 33 (emphasis added).
102
    Id. at 11, ¶ 42 (emphasis added).
103
    Id. at 3, ¶ 9 (emphasis added).
104
    See id. at 6, ¶¶ 17–18.
105
    See Propulsion Techs., Inc. v. Attwood Corp., 369 F.3d 896, 903 (5th Cir. 2004); Recursion Software, Inc. v.
Interactive Intelligence, Inc., 425 F. Supp. 2d 756, 786 n.17 (N.D. Tex. 2006) (collecting cases holding that software
is a good within the definition of the Uniform Commercial Code).
106
    Dkt. No. 58 at 19 (citing Dkt. No. 10 at 5, ¶ 13).
107
    Safeway Stores, Inc. v. Certainteed Corp., 710 S.W.2d 544, 548 (Tex. 1986) (citations omitted).


14 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 15 of 50




“not upon initial delivery, but when a reasonable buyer should have discovered any defects, up

until the end of the five-year warranty period (when ‘the time of such performance’ expired).”108

          To substantiate Plaintiff’s argument that the warranty period extends throughout the

“duration of the parties’ dealings,” Plaintiff first cites to paragraphs in the complaint that offer no

support for Plaintiff’s position, e.g., “Siemens warrants that each Application, when operated on

the Technology as set forth in the applicable Technology Requirements Specification, will

perform substantially in accordance with its Documentation during the applicable Warranty

Period.”109 These allegations are of no help to Plaintiff because they do not explicitly set out a

fixed warranty period. Plaintiff last argues that, “[t]o the extent the Court is inclined to consider

[the agreement], it may find the definition of ‘Warranty Period’ in section 2. See Dkt # 50-1 at

~7.”110 However, Section 2 of the agreement merely states that the “‘Warranty Period’ means the

period beginning on Delivery or another starting point specified in the applicable Part or

amendment, and continuing for the duration of the support for the applicable Applications or

Custom Programming.”111 The applicable “Warranty Period” is not at all explicit or fixed by this

language. The “duration of the support” is unclear and potentially arguable. Plaintiff cites no

other part of the master services agreement that could explicitly define the warranty period or

give more fixed meaning to the applicable “Warranty Period” or “duration of the support.”112

Accordingly, the Court agrees with Defendant Siemens that the breach of warranty claims

accrued when “tender of delivery [was] made,”113 i.e., in 2014.114 The Court finds that the statute

of limitations ran in 2018, before Debtor’s bankruptcy or Plaintiff’s complaint in 2019.



108
    PPG Indus. v. JMB/Hous. Ctrs. Ltd. P'ship, 146 S.W.3d 79, 93 (Tex. 2004).
109
    Dkt. No. 10 at 5, ¶ 13.a.
110
    Dkt. No. 58 at 19 n.10.
111
    Dkt. No. 52-1 at 8, § 2.
112
    See Dkt. No. 58 at 19.
113
    TEX. BUS. & COM. CODE ANN. § 2.725(b) (West 2020).


15 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 16 of 50




          This is not the end of the argument, however. Plaintiff first leans on the “ongoing harm”

or “continuing violations doctrine” to suspend accrual of Plaintiff’s claim.115 “A claim for a

continuing tort does not accrue until the defendant’s wrongful conduct ceases. The doctrine of

continuing tort, with its extension of accrual date, is rooted in a plaintiff’s inability to know that

the ongoing conduct is causing him injury.”116 The Texas Supreme Court has never fully adopted

the continuing violations doctrine, but the Fifth Circuit believes the Texas Supreme Court would

adopt the doctrine and this Court follows suit.117 Citing Texas Courts of Appeals cases in

discussing the doctrine, the Texas Supreme Court gave the examples that accrual of a plaintiff’s

claim for intentional infliction of emotional distress was suspended when a husband continually

tried to coerce his wife into a sexual practice by asserting it was the only way their marriage

could be saved,118 and accrual was suspended in another case when a plaintiff continually took

an injury-producing drug and did not become aware of his injury until he stopped.119 However, a

continuing violation that suspends accrual is the exception, and the general rule is that a claim

accrues as soon as a plaintiff can seek a judicial remedy, even if damages continue to occur.120

          Here, Plaintiff was keenly aware of the injury and could have sought a judicial remedy at

the outset: “The wheels fell off Soarian’s functionality . . . [i]t was, in short, a debacle from the

word go.”121 The limitations period begins to run as soon as the defendant’s conduct produces a



114
    Dkt. No. 50 at 12–13 (citing Dkt. No. 10 at 4, ¶ 12 (“The parties envisioned that Soarian’s rollout would
conclude just in time for Debtor’s planned opening in August 2014”) & id. at 7, ¶ 20 (“When the hospital finally
opened its doors (often referred to as the ‘go-live’ date), much of Soarian malfunctioned; some parts of it—
including key points in the physician-to-payer pipeline—did not function at all.”)).
115
    Dkt. No. 58 at 17.
116
    Exxon Mobil Corp. v. Rincones, 520 S.W.3d 572, 592 (Tex. 2017) (citation omitted).
117
    Moon v. City of El Paso, 906 F.3d 352, 357–58 (5th Cir. 2018), cert. denied, 139 S. Ct. 2616 (2019).
118
    See Twyman v. Twyman, 790 S.W.2d 819, 821 (Tex. App.—Austin 1990), rev'd on other grounds, 855 S.W.2d
619 (Tex. 1993).
119
    See Upjohn Co. v. Freeman, 885 S.W.2d 538, 542 (Tex. App.—Dallas 1994, writ denied.).
120
    Moon, 906 F.3d at 357.
121
    Dkt. No. 10 at 6, ¶ 15; see also id. at 8, ¶ 23 (“Throughout its operational period, Debtor continually notified
Siemens of defects.”).


16 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 17 of 50




legal injury to the plaintiff, however slight.122 The Court holds that the continuing violations

doctrine does not suspend accrual of Plaintiff’s claims because Plaintiff was aware that Soarian’s

delivery in 2014123 was causing injury and simply did not bring suit. Unlike the cases in which

the Plaintiff was unable to know of the injury, Plaintiff here was well-aware of the injury.

          Plaintiff next leans on the discovery rule and Defendant’s alleged fraudulent concealment

to toll accrual of the statute of limitations.124 “The discovery rule exception defers accrual of a

cause of action until the plaintiff knew or, exercising reasonable diligence, should have known of

the facts giving rise to the cause of action.”125 “In order to raise the discovery rule in federal

court, the plaintiff need not expressly plead the rule; it is enough that the plaintiff plead sufficient

facts to put the defense on notice of the theories upon which the complaint is based.”126 The

discovery rule is limited, however, and “the limitations clock is running, even if the claimant

does not yet know the specific cause of the injury, the party responsible for it, the full extent of

it, or the chances of avoiding it.”127

          Defendant Siemens argues that Plaintiff’s allegations “confirm Debtor had actual

knowledge (or at a minimum, should have known) of the allegations giving rise to each of her

claims by 2014.”128 Plaintiff responds only that “the Court can infer from the Complaint that the

full extent of Soarian’s failures eluded Debtor well into the limitations period, particularly in

light of allegations of Defendants continued false assurances that they would promptly address

122
    Childs v. Haussecker, 974 S.W.2d 31, 41 n.7 (Tex. 1998).
123
    See Dkt. No. 10 at 7, ¶ 20 (“When the hospital finally opened its doors (often referred to as the ‘go-live’ date),
much of Soarian malfunctioned.”).
124
    Dkt. No. 58 at 19–20, §§ 3–4.
125
    Computer Assocs. Int'l v. Altai, Inc., 918 S.W.2d 453, 455 (Tex. 1996); accord Schlumberger Tech. Corp. v.
Pasko, 544 S.W.3d 830, 834 (Tex. 2018).
126
    Askanase v. Fatjo, 828 F. Supp. 465, 470 (S.D. Tex. 1993) (Crone, J.) (citing Simpson v. James, 903 F.2d 372,
375 (5th Cir. 1990)).
127
    PPG Indus. v. JMB/Hous. Ctrs. Partners Ltd. P'ship, 146 S.W.3d 79, 93–94 (Tex. 2004) (cleaned up); cf.
Crisman v. Odeco, Inc., 932 F.2d 413, 415 (5th Cir. 1991) (“[W]hen an event occurs that should put a plaintiff on
notice to check for injury, this is sufficient to start the prescriptive period running.”).
128
    Dkt. No. 50 at 14–15 (citing Dkt. No. 10, ¶¶ 15–17, 20, 22–23).


17 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 18 of 50




and fix Soarian’s dis- and non-function.”129 The Court agrees with Siemens. Plaintiff seems to

argue that, because Plaintiff was not aware of the full extent of injury, the limitations period is

tolled, but this argument is foreclosed by Texas Supreme Court precedent. The plaintiff in

Velsicol Chemical Corp. v. Winograd, argued that, although she knew of the presence of the

contaminant chlordane in the interior of her apartment, her cause of action for its presence did

not accrue until years after she first became aware of the chlordane, when it reached “elevated

interior concentrations amounting to ‘contamination.’”130 The Texas Supreme Court rejected this

argument, holding that “the injuries of which [plaintiff] complains were not inherently

undiscoverable and thus the discovery rule does not save those claims from limitations.”131

Similarly here, Plaintiff alleges that “[t]he wheels fell off Soarian’s functionality and

Quammen’s implementation while the ink on the Siemens MSA and Quammen MSA was still

wet. It was, in short, a debacle from the word go.”132 Plaintiff also alleges that “[b]ugs glitches,

and outright system failures across the board plagued Soarian from 2014 until Debtor discharged

its patients in 2018.”133 Even if Plaintiff was unaware of the full extent of injury, Plaintiff should

have known of the facts giving rise to the cause of action upon delivery of Soarian in 2014.

Furthermore, “[t]he discovery rule applies only when the nature of the plaintiff's injury is both

inherently undiscoverable and objectively verifiable. An injury is inherently undiscoverable if by

its nature, it is unlikely to be discovered within the prescribed limitations period despite due

diligence.”134 Soarian either functioned as intended or it did not; Plaintiff’s injury was not




129
    Dkt. No. 58 at 20 (citing Dkt. No. 10, ¶¶ 18, 25).
130
    956 S.W.2d 529, 531 (Tex. 1997).
131
    Id.
132
    Dkt. No. 10 at 6, ¶ 15.
133
    Dkt. No. 10 at 7, ¶ 20.
134
    Shell Oil Co. v. Ross, 356 S.W.3d 924, 930 (Tex. 2011) (quotations omitted).


18 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 19 of 50




inherently undiscoverable despite due diligence. The Court holds that the discovery rule is

inapplicable to Plaintiff’s claims for breach of warranty.

          Plaintiff finally argues that fraudulent concealment tolls accrual of the statute of

limitations.135 The Court disagrees. “[F]raudulent concealment is a fact-specific equitable

doctrine that tolls limitations until the fraud is discovered or could have been discovered with

reasonable diligence.”136 “The estoppel effect of fraudulent concealment ends when a party

learns of facts, conditions, or circumstances which would cause a reasonably prudent person to

make inquiry, which, if pursued, would lead to discovery of the concealed cause of action.

Knowledge of such facts is in law equivalent to knowledge of the cause of action.”137 Similar to

the analysis immediately above, even if Defendants concealed facts, Plaintiff was well-aware of

“the existence of a cause of action”138 because “[t]hroughout its operational period, Debtor

continually notified Siemens of defects [in Soarian] and even began hiring third-parties to

attempt workarounds.”139

          The Court holds that the continuing violations doctrine, the discovery rule, and fraudulent

concealment do not toll the statute of limitations, which accrued in 2014 and ran in 2018.140

Debtor did not file bankruptcy and Plaintiff did not file her complaint until 2019.141 The Court

finds that the statute of limitations time-bars Plaintiff’s breach of warranty claims. Accordingly,

the Court GRANTS Siemens’s motion to dismiss142 to the extent it seeks to dismiss Plaintiff’s




135
    Dkt. No. 58 at 20, § 4.
136
    Valdez v. Hollenbeck, 465 S.W.3d 217, 229 (Tex. 2015).
137
    Borderlon v. Peck, 661 S.W.2d 907, 909 (Tex. 1983), quoted in Valdez, 465 S.W.3d at 229.
138
    Valdez, 465 S.W.3d at 229.
139
    Dkt. No. 10 at 8, ¶ 23.
140
    But see Valdez, 465 S.W.3d at 229 (holding that only the discovery rule and fraudulent concealment toll the
statute of limitations).
141
    Dkt. No. 10 at 3, ¶ 7.
142
    Dkt. No. 50.


19 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 20 of 50




claims for breach of express warranties (count 2) and breach of implied warranties (count 3).

Plaintiff’s counts 2 and 3 are DISMISSED in their entirety.

             3. Counts 5–6: Fraud Claim Against all Defendants and Fraudulent Inducement
                Claim Against Siemens and Quammen

          The Court next turns to Plaintiff’s claim for fraudulent inducement, because Plaintiff

argues that the “economic loss rule is inapplicable . . . because it does not apply where, as here, a

party seeks to rescind the contract that purportedly subsumes the tortiously breached duties.”143

Plaintiff is correct that Defendants may not rely on the economic loss rule to dismiss

noncontractual claims where the contract was procured by fraud.144 Plaintiff is also correct that

she may rescind a contract induced by fraud,145 which eliminates contractual duties.146 Therefore,

a threshold evaluation for whether some of Plaintiff’s claims survive a motion to dismiss is

whether Plaintiff’s fraudulent inducement claim survives. “Fraudulent inducement ‘is a

particular species of fraud that arises only in the context of a contract and requires the existence

of a contract as part of its proof. That is, with a fraudulent inducement claim, the elements of

fraud must be established as they relate to an agreement between the parties.’” 147 Claims for




143
    Dkt. No. 58 at 21.
144
    See Olney Sav. & Loan Ass'n v. Trinity Banc Sav. Ass'n, 885 F.2d 266, 276 (5th Cir. 1989) (quoting L & B Oil
Co. v. Arnold, 620 S.W.2d 191, 193 (Tex. Civ. App.—Waco 1981, writ dism'd w.o.j.)); In re Technicool Sys., 594
B.R. 663, 669 (Bankr. S.D. Tex. 2018) (citing Formosa Plastics Corp. USA v. Presidio Engr’s & Contractors, Inc.,
960 S.W.2d 41, 46 (Tex. 1998)) (“However, an exception to the economic loss doctrine exists which allows for
extra-contractual liability when a plaintiff proves that a party violated its duty to not utilize fraudulent
misrepresentations in the procurement of contracts.”).
145
    Bailey v. Bailey, 731 F. App'x 272, 280 (5th Cir. 2018) (“[T]he remedies for fraudulent inducement are either
rescission of the contract or affirming the contract and recovering for damages flowing from the fraud.”).
146
    H.E.B., L.L.C. v. Ardinger, 369 S.W.3d 496, 509 (Tex. App.—Fort Worth 2012, no pet.) (“Upon rescission, the
rights and liabilities of the parties are extinguished; any consideration paid is returned, together with such further
special damage or expense as may have been reasonably incurred by the party wronged; and the parties are restored
to their respective positions as if no contract had ever existed.”).
147
    Miller v. CitiMortgage, Inc., 970 F. Supp. 2d 568, 582 (N.D. Tex. 2013) (quoting Bohnsack v. Varco, LP, 668
F.3d 262, 277 (5th Cir. 2012)).


20 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 21 of 50




fraud and fraudulent inducement are therefore subject to Federal Rule of Civil Procedure 9(b)’s

heightened pleading requirement, so the Court will consider the claims together.148

          Federal Rule of Civil Procedure 9(b) requires that Plaintiffs, “[i]n alleging fraud or

mistake, . . . must state with particularity the circumstances constituting fraud or mistake. Malice,

intent, knowledge, and other conditions of a person's mind may be alleged generally.” “The Fifth

Circuit has interpreted Federal Rule of Civil Procedure 9(b) strictly, requiring the plaintiff to

specify the statements contended to be fraudulent, identify the speaker, state when and where the

statements were made, and explain why the statements were fraudulent. In short, plaintiffs must

plead enough facts to illustrate the who, what, when, where, why and how of the alleged

fraud.”149 This strict requirement is “a gatekeeper to discovery, a tool to weed out meritless fraud

claims sooner than later. [Courts] apply Rule 9(b) to fraud complaints with bite and without

apology.”150 Furthermore, to state a claim for fraud under Texas law, Plaintiff must allege:

          (1) the defendant made a representation to the plaintiff; (2) the representation was
          material; (3) the representation was false; (4) when the defendant made the
          representation the defendant knew it was false or made the representation
          recklessly and without knowledge of its truth; (5) the defendant made the
          representation with the intent that the plaintiff act on it; (6) the plaintiff relied on
          the representation; and (7) the representation caused the plaintiff injury.151

“A false representation is material if a reasonable person would attach importance to and be

induced to act on the information.”152 A speaker “acts recklessly if he makes representations



148
    See id.
149
    Schott, Tr. for Estate of InforMD, LLC v. Massengale, No. CV 18-759-JWD-RLB, 2019 WL 4738795, at *13
(M.D. La. Sept. 27, 2019) (internal quotation marks omitted) (quoting Flaherty & Crumrine Preferred Income Fund,
Inc. v. TXU Corp., 565 F.3d 200, 207 (5th Cir. 2009) & Williams v. Bell Helicopter Textron, Inc., 417 F.3d 450, 453
(5th Cir. 2005)).
150
    U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 185 (5th Cir. 2009) (internal quotation marks omitted).
151
    Shandong Yinguang Chem. Indus. Joint Stock Co. v. Potter, 607 F.3d 1029, 1032–33 (5th Cir. 2010) (citing Ernst
& Young, L.L.P. v. Pacific Mut. Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001)).
152
    Id. (citing Citizens Nat'l Bank v. Allen Rae Invs., 142 S.W.3d 459, 478–79 (Tex.App.—Fort Worth 2004, no
pet.)); see Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 337–38 (Tex. 2011)
(discussing the nuances of whether an opinion can constitute a material misrepresentation and concluding that it can
particularly when one party has special or superior knowledge).


21 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 22 of 50




without any knowledge of the truth and as a positive assertion. In other words, a representation is

recklessly made if the speaker knows that he does not have sufficient information or basis to

support it, or if he realizes that he does not know whether or not the statement is true.”153 Lastly,

a speaker intends the plaintiff to act on the misrepresentation if the representations were made to

“induce reliance” or influence the recipient.154 However, Plaintiff argues for a looser pleading

standard, citing authorities from bankruptcy courts in Delaware, Maryland, and the Northern

District of Texas.155 These authorities are nonbinding156 and questionable at best.157 The pleading

requirements of Rule 9(b) may be relaxed when “the facts relating to the alleged fraud are

peculiarly within the perpetrator's knowledge,” but the complaint must still set forth a factual

basis for alleging fraud.158

          Defendant Siemens first argues that Plaintiff’s “allegations confirm Debtor had actual

knowledge (or at a minimum, should have known) of the allegations giving rise to each of her

claims by 2014.”159 Plaintiff admits that the alleged fraud was perpetrated “beginning in mid-

2013” through 2018.160 Texas law time-bars claims for fraud, fraudulent inducement, and


153
    Johnson & Higgins of Texas, Inc. v. Kenneco Energy, Inc., 962 S.W.2d 507, 527 (Tex. 1998) (internal quotation
marks and citations omitted); see Tuchman v. DSC Commc'ns Corp., 14 F.3d 1061, 1068 (5th Cir. 1994) (holding
that a plaintiff must plead “specific facts that support an inference of fraud”).
154
    Ernst & Young, L.L.P., 51 S.W.3d at 578.
155
    Dkt. No. 58 at 4 (citing In re Abell, 549 B.R. 631, 647 (Bankr. D. Md. 2016); In re Aphton Corp., 423 B.R. 76,
85 (Bankr. D. Del. 2010) (“A trustee is generally afforded greater liberality in pleading fraud, since he is a third-
party outsider to the debtor's transactions.”); In re Hunt, 136 B.R. 437, 452 (Bankr. N.D. Tex. 1991) (applying a
“less stringent standard” because “the third party trustee is generally pleading fraud on second-hand information”),
abrogated on other grounds by In re CompuAdd Corp., 137 F.3d 880 (5th Cir. 1998).
156
    Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (quoting 18 LAWRENCE B. SOLUM, MOORE’S FEDERAL
PRACTICE - CIVIL § 134.02[1][d] (3d ed. 2011)) (“A decision of a federal district court judge is not binding precedent
in either a different judicial district, the same judicial district, or even upon the same judge in a different case.”).
157
    See In re NE 40 Partners, Ltd. P'ship, 440 B.R. 124, 128 (Bankr. S.D. Tex. 2010) (“While this Court understands
the relaxed Rule 9(b) exception and the rationale set forth by the Delaware bankruptcy courts, this Court declines to
apply that standard for the following reasons: (1) the Fifth Circuit reads Rule 9(b) strictly; and (2) a Chapter 7
trustee has many tools in his tool belt that would enable him to gather the requisite knowledge to file a fraudulent
transfer complaint without having to rely on a more relaxed standard of pleading.”).
158
    U.S. ex rel. Willard v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 385 (5th Cir. 2003) (citing ABC Arbitrage
v. Tchuruk, 291 F.3d 336, 350 (5th Cir. 2002)).
159
    Dkt. No. 50 at 14.
160
    Dkt. No. 58 at 11.


22 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 23 of 50




fraudulent concealment after 4 years.161 However, “limitations does not start to run until the

fraud is discovered or the exercise of reasonable diligence would discover it.”162 This means that

“if the plaintiff has ‘actual knowledge ... of injury-causing conduct,’ then this ‘starts the clock on

the limitations period’ ‘[i]rrespective of the potential effect of fraudulent concealment.’”163

Plaintiff’s central allegation of Siemens’s fraud is that Siemens allegedly stated, in mid-2013,

that the Soarian implementation process would be a “relatively expedient and hands-off

procedure for Debtor and its personnel, one that would require Debtor mostly to participate in

training and not in the actual build-in of Soarian at the hospital, and all with minimal overruns

and added costs” even though Siemens “had a history of working with Quammen” and knew of

Quammen’s “history of cost overruns and delays at its project sites.”164 Plaintiff also alleges that

Siemens “failed to provide the on-site oversight that it promised to undertake with respect to

Quammen’s build-in efforts,”165 but Plaintiff does not allege when and where this promise was

made, or that, when Defendant made this promise, it was made knowingly or recklessly

falsely.166

          But even assuming that Plaintiff has stated a claim for fraud and fraudulent inducement,

the claims accrued no later than “July/August 2014” when the hospital opened.167 Plaintiff

alleges that “[t]he wheels fell off Soarian’s functionality and Quammen’s implementation while

161
    TEX. CIV. PRAC. & REM. CODE ANN. § 16.004(a)(4) (West 2020); In re Travelers Prop. Cas. Co. of Am., 485
S.W.3d 921, 926 (Tex. App.—Dallas 2016, no pet.) (“A claim for fraudulent inducement accrues on the date the
allegedly false representations were made.”); Seureau v. ExxonMobil Corp., 274 S.W.3d 206, 226 (Tex. App.—
Houston [14th Dist.] 2008, no pet.).
162
    Hooks v. Samson Lone Star, LP, 457 S.W.3d 52, 57 (Tex. 2015).
163
    Id. at 59 (alteration in original) (quoting Exxon Corp. v. Emerald Oil & Gas Co., L.C., 348 S.W.3d 194, 209
(Tex. 2011)).
164
    Dkt. No. 10, ¶¶ 10, 18.
165
    Id. at 6, ¶ 17.
166
    Johnson & Higgins of Tex., Inc. v. Kenneco Energy, Inc., 962 S.W.2d 507, 527 (Tex. 1998) (discussing this
element of pleading fraud).
167
    Dkt. No. 10 at 3, ¶ 8; cf. RA Glob. Servs. v. Avicenna Overseas Corp., 817 F. Supp. 2d 274, 283 (S.D.N.Y. 2011)
(citing Seureau v. ExxonMobil Corp., 274 S.W.3d 206, 226–27 (Tex. App.—Houston [14th Dist.] 2008, no pet.)
(“Consequently, unless a deferred accrual rule applies, a fraudulent inducement claim will accrue no later than the
date that the induced agreement was executed.”).


23 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 24 of 50




the ink on the Siemens MSA and Quammen MSA was still wet. It was, in short, a debacle from

the word go.”168 “Throughout its operational period, Debtor continually notified Siemens of

defects.”169 Plaintiff knew or should have known that Siemens’s representations were false when

Quammen delayed commencement of work for five or six months and Siemens failed to correct

issues, in Plaintiff’s words, “during 2014.”170 In short, certainly no later than the end of 2014,

Plaintiff was “apprised of facts, conditions, and circumstances sufficient to cause a reasonable

person to make inquiry that would lead to the discovery of the concealed cause of action.” 171 The

Court holds that Plaintiff’s cause of action for fraud and fraudulent concealment accrued in 2014

and ran in 2018, before Debtor’s bankruptcy or Plaintiff’s complaint in 2019. To the extent

Plaintiff argues that limitations-tolling doctrines save Plaintiff’s claim,172 the Court’s holding is

consistent with the analysis in Section II.d.2, supra, that limitations-tolling doctrines do not save

Plaintiff’s claims.

          Even if Plaintiff stated a timely claim for fraud against Defendant Siemens, the Court

would dismiss Plaintiff’s fraud claim against Defendant Cerner for an independent reason.

Against Cerner specifically, Plaintiff only alleges that, after Siemens’s assignment of the master

services agreement to Cerner in 2015, Cerner perpetuated remediation payments for Soarian

fixes and “Siemens knew that Cerner’s [sic] was perpetuating Siemens’s own false, misleading,

or negligent misstatements regarding the necessity and adequacy of the so-called ‘remediation’

efforts taken by Siemens/Cerner and paid for by Debtor.”173 Plaintiff additionally alleges that

“Siemens and Cerner also made misrepresentations to Debtor regarding their ability to remediate


168
    Id. at 6, ¶ 15.
169
    Id. at 8, ¶ 23.
170
    See id. at 6, ¶¶ 16–17.
171
    Hooks v. Samson Lone Star, LP, 457 S.W.3d 52, 58 n.8 (Tex. 2015) (quoting Etan Indus. v. Lehmann, 359
S.W.3d 620, 623 (Tex. 2011)).
172
    See Dkt. No. 58 at 17–20.
173
    Dkt. No. 10 at 8–9, ¶¶ 23, 25.


24 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 25 of 50




the innumerable issues plaguing the Soarian software following the opening of Debtor’s

hospital.”174 Plaintiff makes no other allegations except for impermissibly conclusory allegations

like “[w]hen Cerner, Quammen, and Siemens made their material representations to Debtor, they

knew their representations were false or made the representations recklessly, as a positive

assertion, and without knowledge of those representations’ truth,”175 which the Court will

disregard.176 Irrespective of whether Cerner was “perpetuating” Siemens’s misrepresentations,

Plaintiff does not allege that Cerner made a material false statement knowingly or recklessly that

Debtor relied upon to its detriment. Even accepting Plaintiff’s allegation that Cerner

misrepresented its ability to remediate Soarian, Plaintiff does not allege when and where the

statements were made or why the statements were knowingly or recklessly false when made.

Plaintiff’s fraud claims against Defendant Cerner cannot stand for this independent reason, even

if they were timely.

          Accordingly, the Court GRANTS Defendants’ motions to dismiss to the extent they seek

to dismiss Plaintiff’s claims for fraud (count 5) and fraudulent inducement (count 6). Plaintiff’s

counts 5 and 6 are DISMISSED with respect to Defendants Cerner and Siemens.

             4. Counts 4, and 7–8: Negligence, Negligent Misrepresentation, and Negligent
                Hiring Claims Against all Defendants

          Defendants move to dismiss Plaintiff’s negligence-related claims as barred by the

economic loss rule.177 Plaintiff first argues the economic loss rule is inapplicable where a

fraudulent inducement claim survives and the Plaintiff seeks to rescind the contract,178 but the

Court has dismissed Plaintiff’s fraud-related claims. Plaintiff next argues that Defendants are


174
    Id. at 12, ¶ 50.
175
    Id. at 12–13, ¶¶ 50–58.
176
    See supra notes 41–43.
177
    Dkt. No. 49 at 13–14; Dkt. No. 50 at 15–18.
178
    Dkt. No. 58 at 21.


25 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 26 of 50




liable for breaches independent of their contractual obligations, and for causing injuries

independent of contract, such that the economic loss rule does not bar Plaintiff’s claims.179

          “As a general rule, the failure to perform the terms of a contract is a breach of contract,

not a tort.”180 Therefore, the economic loss rule under Texas law “generally precludes recovery

in tort for economic losses resulting from a party's failure to perform under a contract when the

harm consists only of the economic loss of a contractual expectancy.”181 “The acts of a party

may breach duties in tort or contract alone or simultaneously in both. The nature of the injury

most often determines which duty or duties are breached. When the injury is only the economic

loss to the subject of a contract itself the action sounds in contract alone.”182 “[A] party states a

tort claim when the duty allegedly breached is independent of the contractual undertaking and

the harm suffered is not merely the economic loss of a contractual benefit.”183 The Texas

Supreme Court set forth the following guidelines:

          If the defendant's conduct—such as negligently burning down a house—would
          give rise to liability independent of the fact that a contract exists between the
          parties, the plaintiff's claim may also sound in tort. Conversely, if the defendant's
          conduct—such as failing to publish an advertisement—would give rise to liability
          only because it breaches the parties' agreement, the plaintiff's claim ordinarily
          sounds only in contract. In determining whether the plaintiff may recover on a tort
          theory, it is also instructive to examine the nature of the plaintiff's loss. When the
          only loss or damage is to the subject matter of the contract, the plaintiff's action is
          ordinarily on the contract.184




179
    Id. at 21–23.
180
    Heller Fin., Inc. v. Grammco Computer Sales, Inc., 71 F.3d 518, 527 (5th Cir. 1996) (quotation omitted).
181
    Chapman Custom Homes, Inc. v. Dallas Plumbing Co., 445 S.W.3d 716, 718 (Tex. 2014); Lamar Homes, Inc. v.
Mid-Continent Cas. Co., 242 S.W.3d 1, 12 (Tex. 2007); see LAN/STV v. Martin K. Eby Constr. Co., 435 S.W.3d
234, 235–36 (Tex. 2014).
182
    Sw. Bell Tel. Co. v. DeLanney, 809 S.W.2d 493, 495 (Tex. 1991) (quoting Jim Walter Homes, Inc. v. Reed, 711
S.W.2d 617, 618 (Tex. 1986)); see Lamar Homes, 242 S.W.3d at 12–13 (“In operation, the rule restricts contracting
parties to contractual remedies for those economic losses associated with the relationship, even when the breach
might reasonably be viewed as a consequence of a contracting party's negligence.”).
183
    Chapman Custom Homes, 445 S.W.3d at 718 (emphasis added).
184
    Formosa Plastics Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960 S.W.2d 41, 45 (Tex. 1998) (quoting
Sw. Bell Tel. Co. v. DeLanney, 809 S.W.2d 493, 494 (Tex. 1991)).


26 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 27 of 50




One Northern District of Texas opinion explained, “[i]n determining whether a tort claim is

merely a repackaged breach of contract claim, a court must consider: 1) whether the claim is for

breach of duty created by contract, as opposed to a duty imposed by law; and 2) whether the

injury is only the economic loss to the subject of the contract itself.”185 “The burden is on the

plaintiff to establish evidence of an independent injury.”186 “The [economic loss] rule is

applicable to a claim for negligent misrepresentation in Texas.”187 The rule is also applicable to

negligence and negligence-related claims188 including negligent hiring.189 The economic loss rule

does not apply when the “duty was independent of any obligation in the [contract], and the

alleged damages caused by the breach of that duty extended beyond the economic loss of any

anticipated benefit under the . . . contract,”190 such as misappropriation of trade secrets even

when the parties are bound by a contractual confidentiality agreement.191

          Plaintiff first argues that she has alleged violation of duties independent of contract. 192

Plaintiff points to her allegation that “Siemens, meanwhile, failed to provide the on-site oversight

that it promised to undertake with respect to Quammen’s build-in efforts. In any other software-

rollout scenario involving a software developer such as Siemens overseeing at arms-length

another entity’s implementation of its product, the developer would raise red flags and report


185
    Stanley Indus. of S. Fla., Inc. v. J.C. Penney Co., No. 3:05-CV-2499L, 2006 WL 2432309, at *5 (N.D. Tex. Aug.
18, 2006).
186
    McDaniel v. JPMorgan Chase Bank, N.A., No. 1:12-CV-392, 2012 WL 6114944, at *7 (E.D. Tex. Dec. 10, 2012)
(citing Esty v. Beal Bank S.S.B., 298 S.W.3d 280, 302 (Tex. App.—Dallas 2009, no pet.) & Sterling Chems., Inc. v.
Texaco Inc., 259 S.W.3d 793, 797 (Tex. App.—Houston [1st Dist.] 2007, no pet.).
187
    Hurd v. BAC Home Loans Servicing, LP, 880 F. Supp. 2d 747, 763 (N.D. Tex. 2012) (citing D.S.A., Inc. v.
Hillsboro Indep. Sch. Dist., 973 S.W.2d 662, 663–64 (Tex. 1998) & Fed. Land Bank Ass'n v. Sloane, 825 S.W.2d
439, 442–43 (Tex. 1991)).
188
    Lamar Homes, 242 S.W.3d at 12; Garcia v. Loancare, LLC, No. 3:17-CV-00343, 2018 WL 3614813, at *7–8
(S.D. Tex. June 25, 2018) (Edison, J.); Johnson v. Wells Fargo Bank, NA, 999 F. Supp. 2d 919, 931 (N.D. Tex.
2014).
189
    Clark v. PFPP Ltd. P'ship, 455 S.W.3d 283, 289 (Tex. App.—Dallas 2015, no pet.).
190
    Hilburn v. Storage Tr. Props., LP, 586 S.W.3d 501, 508 (Tex. App.—Houston [14th Dist.] 2019, no pet.).
191
    Eagle Oil & Gas Co. v. Shale Expl., LLC, 549 S.W.3d 256, 268–69 (Tex. App.—Houston [1st Dist.] 2018, pet.
dism’d).
192
    Dkt. No. 58 at 22.


27 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 28 of 50




concerns to the customer.”193 Plaintiff’s argument is defeated by her own allegation: the

oversight that Siemens “promised to undertake” in implementing Soarian. Siemens promised to

undertake Soarian build-in oversight in the contract.194 Plaintiff cites no authority for her bizarre

implication that software developers have free-floating legal duties to report ostensibly poor

software implementation to the customer.195

          Plaintiff next argues that “Siemens also owed an independent duty to disclose to Debtor

that Quammen had a notorious track record for cost overruns and delays—an obligation that did

not arise by virtue of contract.”196 The case that Plaintiff cites for this proposition is Hilburn v.

Storage Trust Properties, LP.197 In that case, the plaintiff George Hilburn rented a storage unit

from the defendant.198 The storage unit flooded and damaged the plaintiff’s property in May

2015.199 After the plaintiff paid rent for June 2015, the business began to clear out the storage

units. During telephone calls in June, representatives of the storage business told Mr. Hilburn not

to worry and that he had plenty of time to clear out his units.200 Nevertheless, the storage

business disposed of the plaintiff’s property.201 Mr. Hilburn brought numerous claims, including

as relevant here claims for waiver, estoppel, and promissory estoppel. 202 The Texas Court of

Appeals refused to dismiss the plaintiff’s claims under the economic loss rule; holding that Mr.

Hilburn had alleged the defendant storage business’s promise not to remove his possessions and

the defendant’s tangible action inconsistent with its intention to clear out the storage units—
193
    Dkt. No. 10 at 6, ¶ 17.
194
    E.g., Dkt. No. 52-1 at 128, § 34.5.1.
195
    See Dkt. No. 58 at 22 (“Siemens owed independent duties not to negligently sit idly by while a third-party helped
botch a software rollout that would be foreseeably devastating for a hospital.”). The case Plaintiff does cite, Eagle
Oil & Gas Co., 549 S.W.3d at 268, only describes a “duty not to breach confidences,” or misappropriate trade
secrets, not a duty to rescue supposedly negligent project implementation.
196
    Dkt. No. 58 at 22 (citing Dkt. No. 10, ¶¶ 18, 46–49, 68–76).
197
    586 S.W.3d 501 (Tex. App.—Houston [14th Dist.] 2019, no pet.).
198
    Id. at 504.
199
    Id.
200
    Id. at 508.
201
    Id.
202
    Id. at 509.


28 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 29 of 50




accepting rent after the storage units had flooded.203 The court held that “[t]hese contentions are

not related to Storage Trust's failure to perform a contractual duty—they are common law duties

that arose from renunciation of a purported known right (clearing the storage units), inducing

Hilburn not to move his property by telling him he did not need to worry, and promising not to

dispose of his property.”204 The court concluded that the plaintiff’s “claims are based on duties

that arose from Storage Trust's post-contractual statements and actions independent of any

obligation undertaken by Storage Trust in the lease agreements,” so the economic loss rule did

not bar the plaintiff’s waiver, estoppel, or promissory estoppel claims.205 Plaintiff in this case

relies on this conclusion for the proposition that certain promises may be independent of

contractual duty.206 However, the Hilburn case says nothing about pre-contractual negotiations

or promises or any general duty to disclose unfavorable information about a contractor. A party

cannot be liable for a failure to disclose unfavorable information unless that party had a

freestanding duty to disclose, and “[g]enerally, no duty of disclosure arises without evidence of a

confidential or fiduciary relationship.”207

          But a duty to disclose may arise in situations not involving a confidential or
          fiduciary relationship. In particular, a duty to disclose may also arise: (1) when
          one voluntarily discloses information, in which case the whole truth must be
          disclosed; (2) when one makes a representation, in which case new information
          must be disclosed when the new information makes the earlier representation
          misleading or untrue; and (3) when one makes a partial disclosure and conveys a
          false impression.208

The Court holds that Plaintiff has alleged a breach of this duty of disclosure. Plaintiff specifically

alleged that


203
    Id. at 510.
204
    Id.
205
    Id.
206
    Dkt. No. 58 at 22.
207
    Ins. Co. of N. Am. v. Morris, 981 S.W.2d 667, 674 (Tex. 1998).
208
    JSC Nizhnedneprovsky Tube Rolling Plant v. United Res., LP, No. 13-15-00151-CV, 2016 WL 8921926, at *10
(Tex. App.—Corpus Christi Dec. 21, 2016, no pet.).


29 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 30 of 50




          Siemens also represented the software to be essentially self-administering
          following a rollout period during which Quammen, a Florida-based entity that
          Siemens suggested Debtor hire to assist with the (contemplated) 10-month
          implementation process, was tasked with tailoring Soarian to Debtor’s facility and
          specific needs. Siemens and Quammen also misrepresented the implementation
          process as a relatively expedient and hands-off procedure for Debtor and its
          personnel, one that would require Debtor mostly to participate in training and not
          in the actual build-in of Soarian at the hospital, and all with minimal overruns and
          added costs.209

Plaintiff also specifically alleged that “Siemens, which had a history of working with Quammen,

should have disclosed to Debtor that Quammen has a history of cost overruns and delays at its

project sites.”210 Indeed, “it was not until April 2014, or seven months after Debtor executed the

Quammen MSA, that Quammen’s first employees arrived at Debtor’s facility to begin

implementation. The 10-month staged process . . . was suddenly sandwiched into what would

become a four-month frenzy.”211 The Court finds that these allegations are sufficient to invoke

the duty of disclosure under the first or third situations just set forth, because Plaintiff has

sufficiently alleged that Defendant Siemens failed to convey the whole truth about Quammen or

made a partial disclosure about Quammen that conveyed a false impression. “[U]nder both New

York and Texas common law fraud, deceptive half-truths or technically correct partial

disclosures that convey a false impression are actionable” independent of contract. 212 The Court

agrees with Plaintiff that she has alleged breach of a duty independent of contract with respect to

Defendant Siemens.

          However, as with Plaintiff’s fraud claims,213 Plaintiff’s allegations against Defendant

Cerner are inadequate. Again, Plaintiff must make an allegation of a duty breached independent



209
    Dkt. No. 10 at 4, ¶ 10.
210
    Id. at 6, ¶ 18.
211
    Id. ¶ 16.
212
    In re Enron Corp. Sec., Derivative & ERISA Litig., 761 F. Supp. 2d 504, 547 (S.D. Tex. 2011) (Harmon, J.).
213
    See supra text accompanying notes 173–176.


30 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 31 of 50




from any duty imposed by contract to avoid the economic loss rule.214 Plaintiff only alleges that

Cerner perpetuated the “predatory use” of the agreement’s remediation provisions215 and

misrepresented its ability to remediate the Soarian issues.216 However, any promises or

representations Cerner made about its future ability to remediate Soarian issues do not constitute

negligent misrepresentations and are subsumed by Plaintiff’s breach of contract claim. 217 All of

Cerner’s alleged duties sound in contract, not in tort, and Plaintiff has failed to allege Cerner’s

independent duty.

          Even if Plaintiff has alleged independent duties for all Defendants, Plaintiff must also

plead independent injuries to overcome the economic loss rule.218 “[A] duty in tort does not lie

when the only injury claimed is one for economic damages recoverable under a breach of

contract claim.”219 The independent injuries must be distinct from the “benefit of the bargain.”220

“When the injury is only the economic loss to the subject of a contract itself the action sounds in

contract alone.”221 Plaintiff cites to only one allegation to establish independent injury: “The

issues with Soarian caused yet millions more in damages resulting from things like (1) physician

turnover; (2) loss of local goodwill; and (3) exhaustion of credit lines and reduced borrowing



214
    See supra note 190.
215
    Dkt. No. 10 at 8–9, ¶¶ 23–25.
216
    Id. at 12, ¶ 50.
217
    See First Bank v. Brumitt, 564 S.W.3d 491, 495–96 (Tex. App.—Houston [14th Dist.] 2018, no pet.) (holding
that the common law duty not to make negligent misrepresentations does not extend to promises of future conduct
and sounds as a breach of contract claim, not a tort claim).
218
    See supra notes 183–185.
219
    McDaniel v. JPMorgan Chase Bank, N.A., No. 1:12-CV-392, 2012 WL 6114944, at *7 (E.D. Tex. Dec. 10, 2012)
(quoting Sterling Chems., Inc. v. Texaco Inc., 259 S.W.3d 793, 796 (Tex. App.—Houston [1st Dist.] 2007, pet.
denied) & citing Jim Walter Homes, Inc. v. Reed, 711 S.W.2d 617, 618 (Tex. 1986)); accord Medistar Twelve Oaks
Partners, Ltd. v. Am. Econ. Ins. Co., No. CIV.A.H-09-3828, 2010 WL 1996596, at *7 (S.D. Tex. May 17, 2010)
(quoting Crawford v. Ace Sign, Inc., 917 S.W.2d 12, 13 (Tex. 1996)) (“[T]ort damages are generally not recoverable
unless the plaintiff suffers an injury that is independent and separate from the economic losses recoverable under a
breach of contract claim.”).
220
    D.S.A., Inc. v. Hillsboro Indep. Sch. Dist., 973 S.W.2d 662, 664 (Tex. 1998).
221
    Sw. Bell Tel. Co. v. DeLanney, 809 S.W.2d 493, 495 (Tex. 1991) (quoting Jim Walter Homes, Inc. v. Reed, 711
S.W.2d 617, 618 (Tex. 1986)).


31 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 32 of 50




base on increasingly unfavorable terms.”222 Plaintiff also cites two federal district court cases,

but the cases are nonbinding and unpersuasive.223 In Barnett v. American General Life Insurance

Co., the Western District of Texas held that the money the plaintiff had to pay for professional

advice under a contract was separate under the economic loss rule from the money the plaintiff

would owe to the Internal Revenue Service, but also implied that damage to “credit ratings” may

also be a separate injury in a brief end-of-paragraph sentence without explaining why.224 The

ratio decidendi of that case was the obvious separateness of contractual fees and IRS payments,

not reduced creditworthiness, and the Court is unpersuaded that damaged credit is necessarily an

injury separate from contract. In Transverse, LLC v. Iowa Wireless Service, LLC, the Western

District of Texas simply found that the plaintiff raised a genuine issue of material fact such that

summary judgment would be denied in relation to the economic loss rule without explaining

why.225

          Here, Plaintiff alleges damages arising from “issues with Soarian,” which were the

subject of the master services agreements, particularly the remediation provisions, not

independent injuries separate from contract.226 Indeed, Plaintiff betrays that there is no

independent injury in her complaint. For her breach of contract claim, Plaintiff alleges “Debtor

was injured as a result [of the breach of contract], suffering actual damages of at least $93

million, plus pre-judgment and post-judgment interest, court costs, and attorneys’ fees.”227

Plaintiff then makes the same claim for damages of “at least $93 million” in her negligence,

fraud, fraudulent inducement, negligent misrepresentation, and negligent hiring causes of action

222
    Dkt. No. 58 at 23 (quoting Dkt. No. 10 at 7, ¶ 21).
223
    Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (quoting 18 LAWRENCE B. SOLUM, MOORE’S FEDERAL
PRACTICE - CIVIL § 134.02[1][d] (3d ed. 2011)) (“A decision of a federal district court judge is not binding precedent
in either a different judicial district, the same judicial district, or even upon the same judge in a different case.”).
224
    No. A-09-CA-935-SS, 2010 WL 11566353, at *7 (W.D. Tex. Oct. 7, 2010).
225
    No. A-10-CV-517-LY, 2012 WL 12882856, at *2–3 (W.D. Tex. Sept. 24, 2012).
226
    Dkt. No. 10 at 7, ¶ 21.
227
    Id. at 10, ¶ 30.


32 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 33 of 50




(counts 4–8).228 Plaintiff’s inability to differentiate the injury between the breach of contract

claim and the myriad tort claims indicate that all supposed tort injuries are actually economic

losses that go “to the subject of [the] contract itself.”229 Plaintiff’s allegations of injury to

business, good will, and credit are merely consequential damages from the breach of contract.

“Contract damages” include consequential damages,230 which are those “[l]osses that do not flow

directly and immediately from an injurious act but that result indirectly from the act,” such as

lost good will and business profits.231 In an action for breach of contract, Plaintiff may generally

recover consequential damages resulting from the breach and damages to restore Plaintiff to the

economic position that the injured party would have enjoyed had the contract been performed.232

Plaintiff’s single allegation of damages flowing indirectly as a consequence of the alleged breach

of contract is insufficient to establish an independent injury. The Court holds that “the nature of

the plaintiff's loss” sounds only in contract.233

          Having found that Plaintiff does not allege an independent duty for Defendant Cerner,

and does not allege injuries independent from the economic loss to the subject of the contract

itself, the Court GRANTS Defendants’ motions to dismiss234 to the extent they seek to dismiss

Plaintiff’s negligence, negligent misrepresentation, and negligent hiring claims. Plaintiff’s counts

4, 7, and 8 are DISMISSED with respect to Defendants Siemens and Cerner.

             5. Count 9: Unjust Enrichment Claim Against all Defendants


228
    Id. ¶¶ 49, 57, 66, 73, 76.
229
    Polo Towne Crossing Plano TX, L.P. v. Wilson, No. 4:04CV308, 2006 WL 8443021, at *5 (E.D. Tex. Aug. 30,
2006) (quoting Sw. Bell Tel. Co. v. DeLanney, 809 S.W.2d 493, 495 (Tex. 1991)).
230
    Contract Damages, BLACK’S LAW DICTIONARY (11th ed. 2019).
231
    Damages, BLACK’S LAW DICTIONARY (11th ed. 2019).
232
    AZZ Inc. v. Morgan, 462 S.W.3d 284, 289 (Tex. App.—Fort Worth 2015, no pet.); cf. Bohnsack v. Varco, L.P.,
668 F.3d 262, 275–77 (5th Cir. 2012) (discussing damages). But see Section II.d.9, infra (dismissing Plaintiff’s
claims for consequential damages to the extent they are limited by contract).
233
    DeLanney, 809 S.W.2d at 494; see Shopoff Advisors, LP v. Atrium Circle, GP, 596 S.W.3d 894, 909–10 (Tex.
App.—San Antonio 2019, no pet.).
234
    Dkt. Nos. 49–50.


33 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 34 of 50




          Defendant Siemens moves to dismiss Plaintiff’s claim for unjust enrichment, arguing that

it is not an independent cause of action.235 “[T]o the extent that [a plaintiff asserts] a cause of

action for unjust enrichment, it also fails as a matter of law because it is not an independent

cause of action, but rather ‘characterizes the result of a failure to make restitution of benefits

either wrongfully or passively received under circumstances which give rise to an implied or

quasi-contractual obligation to repay.’”236 At least one Texas federal court has followed this

precedent to dismiss a claim for unjust enrichment because it is not a claim on which relief can

be granted.237 Plaintiff has no response to this argument.238 Accordingly, the Court agrees with

Defendant that this is an independent reason to dismiss Plaintiff’s claim for unjust enrichment.

          In addition, Defendants move to dismiss Plaintiff’s unjust enrichment claim as barred by

an express contract.239 An unjust enrichment claim is properly dismissed “when a valid, express

contract governing the subject matter of the dispute exists.”240 Plaintiff first responds that she

may rescind the contract in the face of fraudulent inducement,241 but the Court has dismissed that

claim. Plaintiff next argues that she may plead claims in the alternative.242 Although the Court

acknowledges that pleading even inconsistent theories in the alternative is permissible under

Federal Rule of Civil Procedure 8(d)(3),243 “because Plaintiff[] do[es] not argue that the

agreements are somehow invalid or otherwise unenforceable, Plaintiff[] [is] not permitted to


235
    Dkt. No. 50 at 24, § I.
236
    Spellmann v. Love, 534 S.W.3d 685, 693 (Tex. App.—Corpus Christi 2017, no pet.) (quoting Doss v.
Homecoming Fin. Network, Inc., 210 S.W.3d 706, 709 n.4 (Tex. App.—Corpus Christi 2006, pet. denied).
237
    Redwood Resort Props., LLC v. Holmes Co. Ltd., No. CIV.A.3:06CV1022 D, 2006 WL 3531422, at *9 (N.D.
Tex. Nov. 27, 2006).
238
    See Dkt. No. 58 at 13–14.
239
    Dkt. No. 49 at 14; Dkt. No. 50 at 19–20.
240
    Coghlan v. Wellcraft Marine Corp., 240 F.3d 449, 454 (5th Cir. 2001); accord Eun Bok Lee v. Ho Chang Lee,
411 S.W.3d 95, 112 (Tex. App.—Houston [1st Dist.] 2013, no pet.) (“[U]njust enrichment is unavailable when a
valid, express contract governing the subject matter of the dispute exists.”).
241
    Dkt. No. 58 at 14.
242
    Id.
243
    Gordon v. Sig Sauer, Inc., No. CV H-19-585, 2019 WL 4572799, at *15–16 (S.D. Tex. Sept. 20, 2019)
(Rosenthal, C.J.) (refusing to dismiss an unjust enrichment claim).


34 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 35 of 50




plead unjust enrichment as an alternative to breach of contract claims.”244 Accordingly, the Court

GRANTS Defendants’ motions to dismiss245 to the extent they seek to dismiss Plaintiff’s claim

for unjust enrichment. Plaintiff’s count 9 is DISMISSED.

              6. Counts 10–13: Avoidance of Fraudulent Transfer under 11 U.S.C. §§ 544,
                 548(a)(1)(B), 550, and Tex. Bus. & Com. Code §§ 24.005(a)(2), 24.006(a)
                 Against Siemens and Cerner

          Defendant Cerner first argues that Plaintiff’s allegations of fraudulent transfer must meet

the “particularity required” by Federal Rule of Civil Procedure 9(b).246 However, the case Cerner

cites for its position actually holds, only in the context of the Texas Uniform Fraudulent Transfer

Act, that a fraudulent transfer claim must “allege actual intent” for Rule 9(b) to attach.247 Where

a claim is based on constructive fraud, “the heightened pleading standards of Rule 9(b) do not

apply.”248 One court described the relevant difference as: “If the fraudulent transfer statute

Plaintiffs want the Court to apply requires intent to defraud, the enhanced pleading requirements

of Rule 9(b) apply; if the statute allows for fraudulent transfer without intent to defraud,

however, only the general pleading rules of Rule 8(a) must be satisfied.”249 The same court held

that claims under Texas Business and Commerce Code §§ 24.005(a)(2) and 24.006, the precise

statutes Plaintiff invokes here, need to meet only the general pleading rules of Federal Rule of

Civil Procedure 8(a), not 9(b).250 Regardless, Cerner does not clarify for the Court whether it

perceives Plaintiff’s allegations of fraudulent transfer to allege actual intent or constructive
244
    In re Sony Gaming Networks & Customer Data Sec. Breach Litig., 996 F. Supp. 2d 942, 984 (S.D. Cal. 2014);
accord Dick v. Colorado Hous. Enters., 780 F. App'x 121, 126 (5th Cir. 2019) (“The plaintiff argues she is entitled
to plead in the alternative, but she failed to plead facts sufficient to state an alternative theory of unjust enrichment.
The complaint never alleges, even in the alternative, that there was no valid express contract to govern the parties’
dealings.”).
245
    Dkt. Nos. 49–50.
246
    Dkt. No. 49 at 4.
247
    In re NE 40 Partners, Ltd., 411 B.R. 352, 364–65 & n.9 (Bankr. S.D. Tex. 2009).
248
    Brickley for CryptoMetrics, Inc. Creditors' Tr. v. ScanTech Identification Beams Sys., LLC, 566 B.R. 815, 848
(W.D. Tex. 2017).
249
    E. Poultry Distribs., Inc. v. Puez, No. 3:00-CV-1578-M, 2001 U.S. Dist. LEXIS 27007, at *6 (N.D. Tex. Dec. 3,
2001).
250
    Id.


35 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 36 of 50




fraud, or argue that Plaintiff’s avoidance of fraudulent transfer claims should be dismissed for

failure to meet the Rule 9(b) standard.251 Accordingly, to the extent Defendant seeks to dismiss

Plaintiff’s avoidance of fraudulent transfer claims for their failure to meet the heightened fraud

pleading standard, the Court is unpersuaded that the higher pleading standard applies.

          Cerner also moves to dismiss Plaintiff’s counts 10, 11, and 12 because “the Complaint

fails to assert what transfers were made and what amounts are actually at issue for these

claims.”252 The Court disagrees. Plaintiff specifically alleges what transfers and amounts are at

issue:

      19. This implementation-stage neglect by Siemens and deficient performance by
          Quammen certainly enriched those two entities, which reaped an estimated $2.2
          million in remediation-related revenue that Debtor was forced to pay because by
          that point Debtor was effectively a hostage of Siemens and Quammen (who were
          responsible for the needed remediation in the first place and whose own breaches
          of express/implied warranties necessitated the additional attempts to fix their own
          errors).
      23. Once again, to the extent that Siemens and, later, Cerner attempted to address
          Soarian’s issues, Siemens/Cerner enjoyed a windfall—remediation charged to
          Debtor from 2014 through 2016 totaled more than $11 million.253

The Court finds these allegations describe the transfers and amounts at issue and state a legally

cognizable and plausible claim to relief.254

          Cerner also argues that “the Complaint does not contain facts indicating Debtor was

insolvent or near-insolvent at the time the at-issue transfers were made” as required by law.255

Cerner invokes the following two statutes256:

          The trustee may avoid any transfer (including any transfer to or for the benefit of
          an insider under an employment contract) of an interest of the debtor in property,
          or any obligation (including any obligation to or for the benefit of an insider under

251
    See Dkt. No. 49 at 4 & 10.
252
    Dkt. No. 49 at 10, § F.
253
    Dkt. No. 10 at 7–8, ¶¶ 19, 23.
254
    See supra note 49.
255
    Dkt. No. 49 at 10, § F.
256
    Id.


36 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 37 of 50




          an employment contract) incurred by the debtor, that was made or incurred on or
          within 2 years before the date of the filing of the petition, if the debtor voluntarily
          or involuntarily received less than a reasonably equivalent value in exchange for
          such transfer or obligation; and was insolvent on the date that such transfer
          was made or such obligation was incurred, or became insolvent as a result of
          such transfer or obligation.257

          A transfer made or obligation incurred by a debtor is fraudulent as to a creditor
          whose claim arose before the transfer was made or the obligation was incurred if
          the debtor made the transfer or incurred the obligation without receiving a
          reasonably equivalent value in exchange for the transfer or obligation and the
          debtor was insolvent at that time or the debtor became insolvent as a result
          of the transfer or obligation.258

However, Plaintiff repeatedly alleged insolvency at the times Debtor paid for Soarian

remediation subsequent to the hospital opening.259 For example, Plaintiff specifically alleges

that, “[a]t all times subsequent to opening the medical facility, Debtor was incapable of paying

its debts as they came due and was insolvent. Despite this insolvency, Debtor paid Siemens and

Cerner millions in fees” for remediation efforts.260 The Court finds Plaintiff’s complaint does

allege Debtor’s insolvency at the time of paying remediation fees, without receiving a

“reasonably equivalent value in exchange” “considering that Soarian never did reach any level of

acceptable functionality.”261 These allegations are substantively sufficient under the relevant

statutes.262

          However, the Court notes that 11 U.S.C. § 548(a)(1) requires the transfer to be avoided to

be “made or incurred on or within 2 years before the date of the filing of the petition.” Debtor’s


257
    11 U.S.C. § 548(a)(1)(B)(ii)(I) (emphasis added).
258
    TEX. BUS. & COM. CODE ANN. § 24.006(a) (West 2020) (emphasis added).
259
    Dkt. No. 10, ¶¶ 26, 88, 95; cf. id. at 7, ¶ 20 (“All told, these Soarian malfunctions directly caused Debtor to lose
approximately $82 million in payments from insurance carriers, patients, and various state and federal healthcare
agencies.”).
260
    Id. at 9, ¶ 26.
261
    Id.
262
    The Court notes that 11 U.S.C. § 548(a)(1) requires the transfer to be avoided to be “made or incurred on or
within 2 years before the date of the filing of the petition.” Debtor’s petition was filed in 2019. Dkt. No. 10 at 3, ¶ 7.
Transfers before 2017 would appear to be barred under the federal statute. However, although Plaintiff alleges that
Defendants charged (and Plaintiff made) remediation payments “from 2014 through 2016


37 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 38 of 50




petition was filed in 2019,263 so payments made before 2017 cannot be avoided under the federal

statute. Plaintiff alleges that “remediation charged to Debtor from 2014 through 2016 totaled

more than $11 million”264 and admits that “the Debtor last paid Cerner/Siemens to remediate in

2016.”265 Accordingly, the remediation payments cannot be avoided under § 548, but may be

avoidable under the counterpart Texas statutes, which do not contain time bars. 266 Therefore, the

Court agrees with Cerner that Plaintiff’s count 12, which seeks to avoid transfers only under the

federal § 548(a)(1),267 “should be dismissed for a failure to state a factually and legally plausible

claim.”268

          Defendant Siemens moves to dismiss Plaintiff’s count 13 as a general request for a

specific remedy rather than an independent cause of action. 269 Plaintiff’s count 13 is brought

pursuant to 11 U.S.C. § 550,270 which provides that Plaintiff (as bankruptcy trustee) may recover

certain values if a transfer is avoided under 11 U.S.C. §§ 544 or 548, inter alia. Plaintiff’s counts

10 and 11 seek to avoid transfers under 11 U.S.C. § 544.271 Whether invocation of § 550 in these

circumstances is proper as an independent cause of action appears to be an unsettled issue.272

However, Siemens cites no authority for the proposition that Plaintiff cannot state a claim under



263
    Dkt. No. 10 at 3, ¶ 7.
264
    Dkt. No. 10 at 8, ¶ 23.
265
    Dkt. No. 58 at 18 n.9 (emphasis in original).
266
    See TEX. BUS. & COM. CODE ANN. §§ 24.005–.006.
267
    Dkt. No. 10 at 17–18, ¶¶ 93–97.
268
    Dkt. No. 49 at 10, § F.
269
    Dkt. No. 50 at 24, § I; accord id. at 6 (“Trustee’s claims for unjust enrichment, recovery of fraudulent transfers
and recovery of attorney’s fees and costs are also subject to dismissal because they are not independent causes of
action.”).
270
    Dkt. No. 10 at 18, ¶ 98.
271
    See Dkt. No. 10 at 15–18, ¶¶ 79–98.
272
    Compare Coggin v. Coggin, 30 F.3d 1443, 1454 (11th Cir. 1994) (“[W]e agree with the bankruptcy and district
courts that there is no cause of action created by section 550(a)(1) in a trustee to recover the value of an avoidable
conveyance from a transferring debtor.”), with Smith v. Nicholas/Earth Printing, L.L.C., 358 B.R. 693, 714 (Bankr.
S.D. Tex. 2007) (implying there is a cause of action under 11 U.S.C. § 550 if the trustee succeeds in an avoidance
claim under other provisions of the Bankruptcy Code), and Steel, Inc. v. Windstein, 55 B.R. 426, 431 (Bankr. E.D.
La. 1985) (“Plaintiff has stated a cause of action under § 550(a)(1) against Defendants because the Plaintiff has
pleaded all the essential elements of a cause of action under that provision.”).


38 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 39 of 50




§ 550,273 particularly if Plaintiff does state a claim for avoidance under § 544.274 Accordingly,

the Court is not persuaded by Siemens’s argument for dismissal of count 13.

          The Court GRANTS Cerner’s motion to dismiss to the extent it seeks to dismiss

Plaintiff’s claim for avoidance of fraudulent transfer under 11 U.S.C. § 548(a)(1)(B). Plaintiff’s

count 12 is DISMISSED in its entirety. The Court DENIES Cerner’s motion to the extent it

seeks to dismiss Plaintiff’s counts 10 and 11. The Court DENIES Siemens’s motion to the extent

it seeks to dismiss Plaintiff’s count 13.

             7. Count 14: Recovery of Attorney’s Fees and Costs Against all Defendants

          Defendants move to dismiss Plaintiff’s count 14, arguing that it is not an independent

cause of action or a standalone legal claim.275 Plaintiff offers no response.276 Accordingly, the

Court assumes Plaintiff is not opposed to dismissal of count 14.277 In any case, the Court agrees

with Defendants that “attorney's fees are a form of relief, not an independent cause of action,”

and dismissing a count or claim for attorneys’ fees “does not preclude the possibility of recovery

of attorney's fees at trial. It merely precludes the recovery of attorney's fees as a standalone

action.”278 The Court will interpret Plaintiff’s invocation of various statutes regarding her claim

for attorney’s fees and costs279 as part and parcel of Plaintiff’s prayer for “recovery all costs and

attorneys’ fees incurred obtaining the relief sought.”280 Therefore, to the extent Plaintiff pleads

count 14 for the recovery of attorney’s fees and costs as an independent cause of action, it is

DISMISSED.

273
    See Dkt. No. 50 at 24, § I.
274
    Cf. In re Burns, 322 F.3d 421, 427 (6th Cir. 2003) (holding that avoidance under other provisions does not
automatically trigger § 550 recovery).
275
    Dkt. No. 49 at 10, § G; Dkt. No. 50 at 24, § I.
276
    See Dkt. No. 58.
277
    LR7.4 (“Failure to respond to a motion will be taken as a representation of no opposition.”).
278
    Emerald City Mgmt., LLC v. Kahn, No. 4:14-CV-358, 2016 WL 98751, at *26 (E.D. Tex. Jan. 8, 2016).
279
    Dkt. No. 10 at 18–19, ¶¶ 99–102 (citing 11 U.S.C. §§ 105, 544, 547, 550(a); TEX. BUS. & COM. CODE
ANN. § 24.013; TEX. CIV. PRAC. & REM. CODE ANN. § 38.001).
280
    Id. at 20, ¶ (ix).


39 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 40 of 50




             8. Theories of Liability

          Plaintiff includes a “Theories of Liability” section in her complaint, alleging a civil

conspiracy, “assisting or encouraging,” and “assisting and participating.”281 For example,

Plaintiff alleges that

          Quammen and Siemens were members of a combination whose object was to
          accomplish an unlawful purpose, or a lawful purpose by unlawful means. Each
          had a meeting of the minds on the object or course of action, and at least one of
          the members committed an unlawful, overt act to further the object or course of
          action. Debtor suffered injury as a proximate result. Therefore, Quammen and
          Siemens are jointly and severally liable.282

Defendant Cerner moves to dismiss Plaintiff’s “Theories of Liability,” arguing they “are not

standalone legal claims” and should be “dismissed for failure to state a plausible claim.”283

Plaintiff responds that her theories of liability “are not standalone causes of action but are instead

generally applicable principles that render Defendants’ jointly and severally liable, meaning they

are properly pled separately.”284 In Texas, “civil conspiracy is a theory of vicarious liability and

not an independent tort.”285 Therefore, to the extent Plaintiff pleads a civil conspiracy as an

independent cause of action, it is not viable. However, under Federal Rule of Civil

Procedure 12(b), Defendant’s “defense to a claim for relief” may be asserted by motion, and a

claim to relief may be dismissed for “failure to state a claim upon which relief can be granted,”

but because Plaintiff is not asserting her theories of liability as a claim for relief, the Court holds

they are not subject to dismissal on a Rule 12(b)(6) motion. To the extent Cerner seeks to dismiss

Plaintiff’s “Theories of Liability” for failure to state a claim upon which relief can be granted,

such motion is DENIED.


281
    Dkt. No. 10 at 19–20, ¶¶ 104–07.
282
    Id. at 19, ¶ 104.
283
    Dkt. No. 49 at 10, § G.
284
    Dkt. No. 58 at 16 n.8.
285
    Agar Corp., Inc. v. Electro Circuits Int'l, LLC, 580 S.W.3d 136, 142 (Tex. 2019).


40 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 41 of 50




             9. Claim for Consequential or Exemplary Damages

          In her complaint, Plaintiff claims “exemplary/punitive damages” and prays for recovery

of consequential and exemplary damages.286 Defendant Siemens moves to dismiss this claim as

“barred by the express terms of the MSA.”287 Plaintiff responds that she may rescind a contract

induced by fraud, that Texas’s statutory exclusion of consequential damages does not apply, that

it would be unconscionable to apply the contractual limitation on consequential damages, that the

contract failed in its essential purpose so the damages limitation should not be applied, and that

the limitation of damages is actually an unenforceable liquidated damages provision.288 Because

the Court interprets Plaintiff’s prayer for consequential and exemplary damages as a “claim”

upon which the Court can grant relief, whether Plaintiff states a claim for consequential and

exemplary damages is a ripe and justiciable issue on the instant motion to dismiss.289

          Siemens cites the following provision of the parties’ master services agreement,290 which

is printed in the agreement entirely in upper case and bolded letters:

          Damage Waiver. The parties expressly agree that independent of the exclusive
          remedies expressed in Section 13 (limitation of remedies), neither party shall be
          liable for indirect, incidental, consequential, punitive, or exemplary damages,
          regardless of whether the party in breach was advised of, or otherwise should
          have been aware of, the possibility of such damages, nor for loss of in-house
          stored, recorded or transmitted data. The foregoing is a separate, essential term of
          this agreement and shall be effective even in the event of the failure of any
          remedy, exclusive or not.291

The Fifth Circuit holds that “whenever the parties have, as here, excluded consequential damages

by agreement, the court must be careful to limit the damage award to the difference-in-value

component of the contract claim and must not include damages for that which would otherwise

286
    Dkt. No. 10, ¶¶ 58, 67 & at 20.
287
    Dkt. No. 50 at 21.
288
    Dkt. No. 58 at 24–28.
289
    Dkt. No. 50.
290
    Id. at 21.
291
    Dkt. No. 52-1 at 20, § 14.


41 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 42 of 50




be compensable as consequential losses.”292 This court follows this instruction.293 Texas courts

similarly deny consequential damages where the relevant agreement “expressly provides” that a

party shall not be liable for consequential damages.294 Texas’s Uniform Commercial Code also

provides that “[c]onsequential damages may be limited or excluded unless the limitation or

exclusion is unconscionable. . . . [L]imitation of damages where the loss is commercial is not

[prima facie unconscionable].”295

          Plaintiff first argues that she may rescind a contract induced by fraud,296 but the Court has

already rejected this theory.297 Plaintiff next argues that the Uniform Commercial Code does not

apply,298 but the Court holds that it does.299 Plaintiff next argues unconscionability.300 The

Uniform Commercial Code makes clear that an unconscionable contractual damages limitation

may not operate.301

          In assessing whether a contract generally is unconscionable under the totality of
          the circumstances, [Texas courts] consider: (1) the entire atmosphere in which the
          agreement was made; (2) the alternatives, if any, available to the parties at the
          time the contract was made; (3) the non-bargaining ability of one party; (4)
          whether the contract was illegal or against public policy; and (5) whether the
          contract is oppressive or unreasonable.302



292
    Reynolds Metals Co. v. Westinghouse Elec. Corp., 758 F.2d 1073, 1079 (5th Cir. 1985).
293
    See Agip Petrol. Co. v. Gulf Island Fabrication, Inc., 56 F. Supp. 2d 776, 777 (S.D. Tex. 1999) (Hughes, J.)
(holding that a party could not be liable for consequential losses because of the parties’ agreement and noting that
“[t]he purpose of a contract is to allocate responsibility. The risks of loss from particular causes and the types of
recoveries for those losses are common provisions. Parties to a contract allocate risk in advance on obviously
uncertain knowledge about the actual outcome; an adverse outcome is when the contract counts. . . . . [a party] did
not negotiate for an exception to the exception of consequential damages for any particular cause; it agreed to a
blanket ban.”).
294
    Frost Nat'l Bank v. Heafner, 12 S.W.3d 104, 111 (Tex. App.—Houston [1st Dist.] 1999, pet. denied).
295
    TEX. BUS. & COM. CODE ANN. § 2.719(c) (West 2020).
296
    Dkt. No. 58 at 24, § E.
297
    See supra text accompanying note 178.
298
    Dkt. No. 58 at 24, § E.1.
299
    See supra notes 98–105 and accompanying text.
300
    Dkt. No. 58 at 24–25, § E.2.
301
    TEX. BUS. & COM. CODE ANN. § 2.719(c) & cmts. 1, 3; Ridge Nat. Res., L.L.C. v. Double Eagle Royalty, L.P.,
564 S.W.3d 105, 131 (Tex. App.—El Paso 2018, no pet.) (“Texas recognizes both procedural and substantive
unconscionability as defenses against contract enforcement.”).
302
    Ridge Nat. Res., 564 S.W.3d at 131.


42 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 43 of 50




At this stage, the Court is assessing only whether Plaintiff states a plausible claim to relief.

Assessment of these various factors is likely to be fact-intensive and better addressed at the

summary judgment or trial stage.303 However, Plaintiff’s complaint must at least indicate that

unconscionability is a plausible theory. “Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”304 Plaintiff argues that the Court “may

infer unconscionability on this record because, now that Siemens has placed the Siemens MSA

before the Court, it can see for itself the shocking disparity between the damages caused by the

worthless Soarian software and the amount to which the Siemens’ MSA attempts to limit

liability.”305 But this is a fallacious ex post facto rationalization. A contractual limitation of

liability is of no consequence when the aggrieved plaintiff’s ultimate damages do not exceed the

contractual ceiling; contractual limitations of liability will only ever be enforced against a party

who claims her damages exceed the limitation, even if the party laments injustice in its

enforcement. The Court cannot look to damages after the fact to determine that the contractual

limitation of liability was unconscionable ab initio.

          Instead, the Court will look to Plaintiff’s allegations to assess whether Plaintiff makes out

a plausible claim for or indication of unconscionability. Plaintiff alleges that “[b]eginning in

mid-2013 during the lead up to the facility’s opening, Debtor engaged in negotiations with

Siemens for the purchase of a license to run” Soarian, but did not sign the agreement until the




303
    See Thompson v. City of Waco, Texas, 764 F.3d 500, 506 (5th Cir. 2014) (“We of course express no view on
Thompson's likelihood of success, noting only that further assessment of his demotion claim is fact-intensive and
better suited for the summary-judgment or trial stage.”); G & F Graphic Servs. v. Graphic Innovators, Inc., 18 F.
Supp. 3d 583, 594 (D.N.J. 2014) (“The unconscionability inquiry is fact-intensive and therefore more appropriately
explored at summary judgment, as Inserts East suggests.”).
304
    Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).
305
    Dkt. No. 58 at 25.


43 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 44 of 50




end of September 2013.306 The time Debtor took to sign the agreement indicates that there was

no procedural unconscionability, as Debtor was not under severe time pressure and took months

to consider its options, and Plaintiff did not allege that Debtor was unable to bargain. 307 Plaintiff

does not argue the master services agreement was substantively unconscionable, against public

policy, or oppressive.308 There is a high bar to meet the doctrine of unconscionability to avoid a

damages limitation. Plaintiff’s cited case elaborates:

          The Texas Supreme Court has held that the State has a public policy strongly
          favoring the freedom of parties to contract. But this notion that parties are free to
          negotiate their own bargains conflicts with the equally compelling notion that
          grossly unfair bargains should not be enforced. The defense of unconscionability
          balances these competing interests, but because the defense of unconscionability
          allows for an otherwise valid contract to go unenforced, the bar for establishing
          the defense is set very high. The fact that a party entered into a contract that
          was lawful but improvident or that an opposing party drove a hard bargain
          during negotiations does not justify a finding of unconscionability. Instead,
          the grounds for substantive abuse must be sufficiently shocking or gross to
          compel the court to intercede, and the same is true for procedural abuse—the
          circumstances surrounding the negotiations must be shocking.309

Simply put, taking all the allegations of Plaintiff’s complaint as true, Plaintiff’s complaint does

not indicate she will ever be able to meet the high standard to show unconscionability and avoid

the effect of the contractual limitation of liability.

          Plaintiff next argues that the limitation of liability is “inapplicable because that provision

failed in its essential purpose.”310 Plaintiff’s argument requires some explication. Texas’s

Uniform Commercial Code, in a section governing contractual limitations on remedies, provides:

      (b) Where circumstances cause an exclusive or limited remedy to fail of its essential
          purpose, remedy may be had as provided in this title.

306
    Dkt. No. 10 at 3–4, ¶¶ 9–12.
307
    See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“Determining whether a complaint states a plausible claim for
relief will . . . be a context-specific task that requires the reviewing court to draw on its judicial experience and
common sense.”).
308
    See Dkt. No. 58 at 25.
309
    Ridge Nat. Res., L.L.C. v. Double Eagle Royalty, L.P., 564 S.W.3d 105, 131 (Tex. App.—El Paso 2018, no pet.)
(cleaned up) (emphasis added).
310
    Id. at 25–26.


44 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 45 of 50




      (c) Consequential damages may be limited or excluded unless the limitation or
          exclusion is unconscionable. Limitation of consequential damages for injury to
          the person in the case of consumer goods is prima facie unconscionable but
          limitation of damages where the loss is commercial is not.311

Plaintiff invokes the “fail of its essential purpose” language in subsection (b). However, it is

subsection (c) that actually governs a limitation on consequential damages.

          The parties have stumbled into a legal quagmire that has divided courts across the
          nation. The controversy is over whether the failure of an exclusive remedy
          referenced in a limitation on liability clause should result in the mooting of the
          remaining limitations on liability, including damage disclaimers. In other words,
          is a limitation on liability clause a house of cards that collapses when the
          exclusive remedy card is removed?312

Here, Plaintiff admits that the contract’s “limits on damages and remedy-by-repair” are

“technically separate provisions.”313 Indeed, the relevant contract language “expressly” makes

the damages waiver “independent” and “separate” from the remedies limitation.314 This Court

must therefore stake out its position on this Uniform Commercial Code controversy.

          The Second Circuit acknowledged “[t]here exists a split of authority on whether

subsections ([(b)]) and ([(c)]) [of section 2-719] operate independently or whether the failure of

an exclusive remedy precludes enforcement of a consequential damages exclusion,” but held that

New York law clearly established that “the failure of a limited remedy does not render

ineffective all other limitations of liability.”315 Although Plaintiff’s cited Third Circuit case held

that the corrective remedy “failed of its essential purpose,” the Third Circuit also held that there

was “no reason to hold, as a general proposition, that the failure of the limited remedy provided

in the contract, without more, invalidates a wholly distinct term in the agreement excluding



311
    TEX. BUS. & COM. CODE ANN. § 2.719(b)–(c).
312
    Caudill Seed & Warehouse Co. v. Prophet 21, Inc., 123 F. Supp. 2d 826, 830 (E.D. Pa. 2000).
313
    Dkt. No. 58 at 26 n.13.
314
    Compare Dkt. No. 52-1 at 20, § 14, with Dkt. No. 52-1 at 19, § 13 (describing remedies as generally repair, or a
monetary payment in the event of a failure of repair).
315
    McNally Wellman Co. v. N.Y. State Elec. & Gas Corp., 63 F.3d 1188, 1197 (2d Cir. 1995).


45 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 46 of 50




consequential damages. The two are not mutually exclusive.”316 In 2005, this Court thoroughly

considered this controversy. After finding no governing Fifth Circuit or Texas appellate

precedent, the Court concluded that:

          Upon a review of the arguments on both sides, the Court is more persuaded by the
          reasoning of courts that treat limitation of liability provisions and limitation of
          remedy provisions as independent under the UCC. Accordingly, the Court
          predicts that the Texas Supreme Court would hold that a limitation of liability
          clause that purports to exclude any and all liability for consequential damages,
          like the one in the instant case, cannot be voided even if a limited remedy clause
          fails of its essential purpose.317

The Court revisited its opinion months later and reached the same conclusion: “the viability of a

provision limiting liability for consequential damages is not dependent on the success of the

remedy in the limited warranty clause.”318 The Northern District of Texas (and other courts) have

followed this reasoning.319 The Court’s independent research did not disclose Fifth Circuit or

Texas jurisprudence that counsels a different conclusion than Texas federal district courts

including this Court have previously reached, and Plaintiff does not point to any authoritative

contraindicative case.320 The Court sees no reason to reinvent the wheel, and agrees with the

Third Circuit and numerous other authorities that the “better reasoned approach is to treat the

consequential damage disclaimer as an independent provision, valid unless unconscionable.”321


316
    Chatlos Sys. v. Nat'l Cash Register Corp., 635 F.2d 1081, 1086 (3d Cir. 1980).
317
    Bray Int'l, Inc. v. Computer Assocs. Int'l, Inc., No. CIV.A. H-02-98, 2005 WL 6792280, at *10–15 (S.D. Tex.
Sept. 30, 2005) (Rainey, J.).
318
    Bray Int'l, Inc. v. Computer Assocs. Int'l, Inc., No. CIV H-02-0098, 2005 WL 3371875, at *3 (S.D. Tex. Dec. 12,
2005) (Johnson, J.).
319
    Orthoflex, Inc. v. ThermoTek, Inc., No. 3:11-CV-0870-D, 2013 U.S. Dist. LEXIS 112865, at *29–30 n.14 (N.D.
Tex. Aug. 9, 2013); see Eastman Chem. Co. v. Niro, Inc., 80 F. Supp. 2d 712, 721 (S.D. Tex. 2000) (“Indeed, a
majority of jurisdictions to consider the question has concluded that a waiver of consequential damages can be valid
notwithstanding the fact that a limitation of remedy has failed of its essential purpose.”); Envirotech Corp. v. Halco
Eng'g, Inc., 364 S.E.2d 215, 220 (Va. 1988) (“A number of logical, sound reasons mandate why, without more, the
failure of a limited remedy of repair should not invalidate a wholly distinct clause of the contract excluding recovery
for consequential damages. In the first place, the substantive content of subsections (2) and (3) of the statute are
distinctly different.”).
320
    See Dkt. No. 58 at 26.
321
    Chatlos Sys. v. Nat'l Cash Register Corp., 635 F.2d 1081, 1086 (3d Cir. 1980) (emphasis added) (footnote
omitted). Compare TEX. CIV. BUS. & COM. CODE ANN. § 2.719(b), with id. § 2.719(c).


46 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 47 of 50




Accordingly, because the contractual limitation of damages provision in this case is, by its terms,

distinctly separate from the limitation of remedy provision,322 Plaintiff’s argument that

Defendants’ repairs caused the limitation of damages provision to fail in its essential purpose is

irrelevant.

          Plaintiff’s last argument to avoid dismissal of her claim for exemplary or consequential

damages is that “[t]he invoked waiver/limitation provisions are actually unenforceable

liquidated-damage provisions.”323 “Generally, contractual provisions fixing liability at a specific

amount or at a specified percentage of the service charge are categorized as liquidated damages

provisions. To enforce a liquidated damages clause, the court must find that: (1) the harm caused

by the breach is incapable of being estimated or is difficult to estimate at the time of entry into

the agreement, and (2) the amount of liquidated damages called for is a reasonable forecast of

just compensation.”324

          The relevant provision of the parties’ agreement states that “this Section 13 (Limitation

of Remedies) states the exclusive remedy for any cause whatsoever against Siemens, regardless

of the form of action, whether based in contract, tort, strict liability, or any other theory of

law.”325 Plaintiff argues that the following Section 13 “places a severe limit on the amount of

recovery available to Debtor (now the Trustee) in the event of Defendants’ breach:”326

          If breach cannot be remedied by repair, re-performance, or replacement by
          Siemens, or if a repair, reperformance, or replacement remedy is not applicable,
          then Siemens shall be liable to Customer, only for direct damages, and only in the
          aggregate up to the greater of;
              (i) $250,000; or



322
    See supra notes 291, 314.
323
    Dkt. No. 58 at 27–28.
324
    Arthur's Garage, Inc. v. Racal-Chubb Sec. Sys., 997 S.W.2d 803, 810 (Tex. App.—Dallas 1999, no pet.).
325
    Dkt. No. 52-1 at 20, § 13(f).
326
    Dkt. No. 58 at 27 (citing Dkt. No. 52-1 at 19, § 13(b)).


47 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 48 of 50




             (ii) for claims arising prior to three (3) months following First Productive Use
             of the first Application to have First Productive Use, the total amounts paid by
             Customer to Siemens under this Agreement up to the date of said breach;
             (ii) for claims arising after three (3) months following First Productive Use of
             the first Application to have First Productive Use but prior to the expiration of
             the Support Term, the sum of any Perpetual License fees paid plus any
             Recurring Fees paid by Customer to Siemens during the twenty-four (24)
             months immediately preceding the date of said breach.327

However, “a contractual provision setting an upper limit to the amount recoverable is considered

a limitation of liability provision,” not a liquidated damages provision. 328 Liquidated damages

provisions “determin[e] in advance the measure of damages if a party breaches the

agreement.”329 Section 13 does not do so. When a contractual provision “clearly serves as a

ceiling on amounts recoverable, not as a lump sum to be automatically triggered upon a finding

of liability,” it is enforceable under Texas law so long as it does not violate public policy.330

“Generally, an agreement to limit liability will not violate public policy if there is no disparity of

bargaining power between the parties.”331 As the Court held, Plaintiff has neither asserted nor

shown a disparity of bargaining power or other indicia of unconscionability. 332 The Court finds

that the Section 13 at issue here sets a ceiling that limits liability to no greater than provided for

under the agreement; the Court is not persuaded that Section 13 is actually a liquidated damages

provision or that it is unenforceable under Texas law or public policy.

          Accordingly, the Court GRANTS Defendant Siemens’s motion to dismiss333 to the extent

it seeks to dismiss Plaintiff’s claims that seek damages in excess of the contractual limits. To the


327
    Dkt. No. 52-1 at 19, § 13(b).
328
    Arthur's Garage, Inc. v. Racal-Chubb Sec. Sys., 997 S.W.2d 803, 810 (Tex. App.—Dallas 1999, no pet.); accord
Fox Elec. Co. v. Tone Guard Sec., Inc., 861 S.W.2d 79, 83 (Tex. App.—Fort Worth 1993, no pet.); Shakeri v. ADT
Sec. Servs., No. 3:13-CV-2852-D, 2014 U.S. Dist. LEXIS 157250, at *29–30 (N.D. Tex. Nov. 6, 2014).
329
    Liquidated-damages clause, BLACK’S LAW DICTIONARY (11th ed. 2019).
330
    Moon Soo Kim v. Stanley Convergent Sec. Sols., No. 3:12-CV-4445-M, 2013 WL 1715789, at *2 (N.D. Tex. Apr.
19, 2013).
331
    Arthur's Garage, Inc., 997 S.W.2d at 810.
332
    See supra text accompanying notes 306–309; Dkt. No. 58 at 27–28, § E.4.
333
    Dkt. No. 50.


48 / 50
      Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 49 of 50




extent Plaintiff’s claims seek damages against Defendants Siemens or Cerner in excess of the

Siemens master services agreement334 contractual limits, such claims are DISMISSED.335

      III. CONCLUSION AND HOLDING

          For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

Defendants’ motions to dismiss.336 Plaintiff’s following claims are DISMISSED:

             Count 2: breach of express warranties against all Defendants.
             Count 3: breach of implied warranties against all Defendants.
             Count 4: negligence against Defendants Siemens and Cerner.
             Count 5: fraud against Defendants Siemens and Cerner.
             Count 6: fraudulent inducement against Defendant Siemens.
             Count 7: negligent misrepresentation against Defendants Siemens and Cerner.
             Count 8: negligent hiring against Defendants Siemens and Cerner.
             Count 9: unjust enrichment against all Defendants.
             Count 12: avoidance of fraudulent transfer under 11 U.S.C. § 548(a)(1)(B)
              against Defendant Cerner.
             Count 14: recovery of attorney’s fees and costs against all Defendants.
             Claim for consequential or exemplary damages against Defendants Siemens
              and Cerner.

Plaintiffs’ claims for breach of contract against all Defendants; negligence against Defendant
Quammen; fraud against Defendant Quammen; fraudulent inducement against Defendant
Quammen; negligent misrepresentation against Defendant Quammen; negligent hiring against
Defendant Quammen; avoidance of fraudulent transfer in counts 10, 11, and 13 against
Defendants Siemens and Cerner; and consequential and exemplary damages claim against
Defendant Quammen survive.
          In light of this opinion,337 the Court ORDERS the parties to appear before the Court on
October 14, 2020, at 9:00 a.m. for a pretrial conference and to submit a renewed joint
discovery/case management plan338 no later than October 2, 2020.
          IT IS SO ORDERED.

334
    Dkt. No. 52-1.
335
    Cf. Sharyland Water Supply Corp. v. City of Alton, 354 S.W.3d 407, 417 (Tex. 2011) (quoting Jim Walter
Homes, Inc. v. Reed, 711 S.W.2d 617, 618 (Tex. 1986)) (“[B]reach of contract cannot support recovery of
exemplary damages.”).
336
    Dkt. Nos. 49–50.
337
    See Dkt. No. 67 at 2 (“Upon issuance of the Court’s opinion on Defendants’ motions to dismiss, the Court will
issue a Federal Rule of Civil Procedure 16 scheduling order or schedule a conference if necessary.”).
338
    See Dkt. No. 53.


49 / 50
    Case 7:19-cv-00417 Document 70 Filed on 08/24/20 in TXSD Page 50 of 50




          DONE at McAllen, Texas, this 24th day of August 2020.


                                                ___________________________________
                                                             Micaela Alvarez
                                                        United States District Judge




50 / 50
